Case 1:20-cv-10959-LGS Document 1-7 Filed 12/28/20 Page 1 of 71
10/4/2020                Case 1:20-cv-10959-LGS       Document
                                            Disbarred Attorney Accused1-7     Filed
                                                                      Of Stealing      12/28/20
                                                                                  9/11 Victim's         Page 2 of 71
                                                                                                Money | Patch


                                                                                                                              Log in

                                                          Mount Vernon, NY                     Follow

              News Feed                               Neighbor Posts                              Classiﬁeds       Calendar


                 BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis




   Crime & Safety
   Shared from Yorktown-Somers, NY

   Disbarred Attorney Accused Of Stealing 9/11 Victim's
   Money
   The 9/11 Victim Compensation Fund had awarded more than $1 million to an
   NYPD ofﬁcer and ﬁrst responder.
   By Michael Woyton, Patch Staff
   Sep 11, 2020 2:23 pm ET

         Like 155      Share                                                                                             Reply (1)




https://patch.com/new-york/mountvernonny/s/h8n72/disbarred-attorney-accused-stealing-9-11-victims-money                                1/6
10/4/2020                Case 1:20-cv-10959-LGS       Document
                                            Disbarred Attorney Accused1-7     Filed
                                                                      Of Stealing      12/28/20
                                                                                  9/11 Victim's         Page 3 of 71
                                                                                                Money | Patch




     A display at the National September 11 Memorial & Museum shows where the attacks took place. (Michael
     Woyton/Patch)


     YORKTOWN HEIGHTS, NY — A disbarred attorney was accused of stealing about $1
     million from the government's 9/11 Victim Compensation Fund. Audrey Strauss, the
     acting United States Attorney for the Southern District of New York, said Gustavo L. Vila,
     62, of Yorktown Heights, was charged with one count of theft of government funds.


     Vila was arrested Sept. 3.


     Strauss said he stole money awarded to his client — a New York Police Department
     ofﬁcer and 9/11 ﬁrst responder — by the 9/11 Victim Compensation Fund.



                                                                      Subscribe


https://patch.com/new-york/mountvernonny/s/h8n72/disbarred-attorney-accused-stealing-9-11-victims-money                2/6
10/4/2020                Case 1:20-cv-10959-LGS       Document
                                            Disbarred Attorney Accused1-7     Filed
                                                                      Of Stealing      12/28/20
                                                                                  9/11 Victim's         Page 4 of 71
                                                                                                Money | Patch

     "Vila allegedly lied to his client, telling the client for more than three years that the
     money Vila stole had yet to be released by the Fund," she said. "Further, Vila lied to his
     client about his standing, continuing to hold himself out as an attorney even after he had
     been disbarred."


     According to prosecutors, from about 2012 through 2019, Vila represented a retired
     NYPD ofﬁcer in connection with his claim for compensation from the Victim
     Compensation Fund, which was created by Congress to provide federal money to anyone
     who suffered harm or was killed as a result of the terrorist attacks or the debris removal
     efforts in the aftermath.


     Vila's client was diagnosed with, and suffered from, serious life-threatening medical
     conditions, including cancer, as a result of the rescue and recovery work he performed at
     Ground Zero.


     The entire time he represented his client, Vila told his client and the fund that he was an
     attorney, in spite of having been disbarred in 2015.


     Authorities said that, in May 2013, Vila submitted a claim to the fund on behalf of his
     client and had the resulting money — in the amount of $1,030,622.04 — deposited in
     October 2016 into an account controlled by Vila's law ﬁrm.


     Once the money had been deposited, Vila was required to distribute the funds to his
     client, less 10 percent in attorney's fees. Prosecutors said he did not do so.


     Rather, Vila kept kept almost the entire amount of the award for himself and used it for
     his personal beneﬁt, including paying his own taxes, authorities said.


     From October 2016 to February, Vila told his client that the fund had not yet released the
     majority of the award, when in fact it had all been released to his client, according to
     prosecutors.


     Theft of government funds carries a maximum sentence of 10 years in prison.



     Like Hudson Valley Patches' Facebook Pages.


https://patch.com/new-york/mountvernonny/s/h8n72/disbarred-attorney-accused-stealing-9-11-victims-money                3/6
10/4/2020                Case 1:20-cv-10959-LGS       Document
                                            Disbarred Attorney Accused1-7     Filed
                                                                      Of Stealing      12/28/20
                                                                                  9/11 Victim's         Page 5 of 71
                                                                                                Money | Patch

        Thank (2)           Reply (1)          Share



   To request removal of your name from an arrest report, submit these required items to arrestreports@patch.com.


                                                               See more local news

                                                                       Loading...
 Latest News Nearby

       1.    New Rochelle, NY News
            Volunteer Opportunities Of The Week: Community Educators

      2.     Bedford-Katonah, NY News
            Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman

      3.     Yorktown-Somers, NY News
            NY Rolls Out Phone App To ID Coronavirus Infections [POLL]

      4.     New City, NY News
            Crime Roundup: Attempted Murder Of Federal Ofﬁcer

      5.     Mount Vernon, NY News
            Mount Vernon To Hold Industrial Development Agency Meeting October 8, 2020




                                                    Find out what’s happening in your
                                                       community on the Patch app




                                                   Stay up to date on crime and safety
                                                     with the Neighbors app by Ring




  Nearby Communities
  Pelham
https://patch.com/new-york/mountvernonny/s/h8n72/disbarred-attorney-accused-stealing-9-11-victims-money                4/6
10/4/2020                Case 1:20-cv-10959-LGS       Document
                                            Disbarred Attorney Accused1-7     Filed
                                                                      Of Stealing      12/28/20
                                                                                  9/11 Victim's         Page 6 of 71
                                                                                                Money | Patch
  Bronxville-Eastchester
  New Rochelle
  Larchmont-Mamaroneck
  Scarsdale
  Englewood-Englewood Cliffs
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools

  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
https://patch.com/new-york/mountvernonny/s/h8n72/disbarred-attorney-accused-stealing-9-11-victims-money                5/6
10/4/2020                Case 1:20-cv-10959-LGS       Document
                                            Disbarred Attorney Accused1-7     Filed
                                                                      Of Stealing      12/28/20
                                                                                  9/11 Victim's         Page 7 of 71
                                                                                                Money | Patch

  Contact Patch
  Community Guidelines
  Posting Instructions




                                                             Terms of Use         Privacy Policy

                                                     © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/mountvernonny/s/h8n72/disbarred-attorney-accused-stealing-9-11-victims-money                6/6
10/4/2020               Case 1:20-cv-10959-LGS        Document
                                         Disbarred Attorney Accused Of 1-7
                                                                       StealingFiled   12/28/20
                                                                               9/11 Victim's           Page
                                                                                             Money | News Break 8 of 71

       Download News Break APP   |      Add to Chrome                                  Publishers      Advertisers   About          Mission      Careers      Contact


                                                         Home      Local       Classifieds                            Your city or ZIP code                  Sign in



News Break              New York State                   New York          Disbarred Attorney Accused Of Stealing 9...


Disbarred Attorney Accused Of Stealing 9/11 Victim's
Money
      Mount Vernon Patch
                                      Follow
      23d




                                                                                                                         Trending People

                                                                                                                                     Donald Trump
                                                                                                                                     Donald John Trump is the 45th
                                                                                                                                     President of the United States, in…

                                                                                                                                     Joe Biden
                                                                                                                                     Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                     is an American politician who is…

                                                                                                                                     Melania Trump
                                                                                                                                     Melania Trump is the First Lady of
                                                                                                                                     the United States of America. He…

                                                                                                                                     Mark Meadows


                                                                                                                                     Kellyanne Conway
                                                                                                                                     Kellyanne Conway is an American
YORKTOWN HEIGHTS, NY — A disbarred attorney was accused of stealing about $1                                                         political analyst and pollster, wh…
million from the government's 9/11 Victim Compensation Fund. Audrey Strauss, the
acting United States Attorney for the Southern District of New York, said Gustavo L.
Vila, 62, of Yorktown Heights, was charged with one count of theft of government                                       Trending News
funds.

  NYPD       Federal Prosecutors       First Responder      September 11 Attacks       Theft


  Compensation       New York City Police Department        Yorktown Heights       District Attorney

  Federal Prison     Federal Police       Government Authorities     Nypd       Congress

                                                                                                                        Axios | 1d
  Hudson Valley Patches ' Facebook Pages


                                                                                                                       GOP fears worst yet to
                                                                                                                       come
  Audrey
  Strauss
                                                                                                                             3315        5280       Share



                                               Read Full Story


Sponsored Stories
                                                                               Recommended by
                                                                                                                        Fox News | 5h




https://www.newsbreak.com/news/2059156042159/disbarred-attorney-accused-of-stealing-911-victims-money                                                                      1/6
10/4/2020                Case 1:20-cv-10959-LGS              Document
                                                Disbarred Attorney Accused Of 1-7
                                                                              StealingFiled    12/28/20
                                                                                       9/11 Victim's            Page
                                                                                                     Money | News   Break 9 of 71

       Download News Break APP | Add to Chrome                                Publishers      Advertisers       TrumpMission
                                                                                                              About           could Careers
                                                                                                                                      be discharged
                                                                                                                                              Contact

                                                                                                                from the hospital as soon
                                               Home        Local       Classifieds                              Your city or ZIP code        Sign in
                                                                                                                as Monday
                                                                                                               4482      4613      Share




                                                                                                           New York, NY Newsletter




Comments / 0                                                                                                  We will send daily local briefing to
                                                                                                              your mailbox.

                                      Sign in     to post a message                                             Email Address


                                                                                                                             Subscribe

Published by
      Mount Vernon Patch                                                                        Follow     Paid Content                  by


Volunteer Opportunities Of The Week: Community Educators
HUDSON VALLEY, NY — Each week, Patch will be highlighting volunteer opportunities in the Hudson Valley.
This will be a chance to help your community and be an opportunity to give back — perhaps in a way you…

    Comment       Share



Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman
HUDSON VALLEY, NY — There was a lot of news over the past week in the Hudson Valley. In case you missed
any of it, here is a roundup of the most-read articles to catch you up.

    Comment       Share




Top News
                                                                              Recommended by



  Democratic Governors
     Sponsored      3/5Association




      CBS New York
                                                                                                Follow
        Manhattan, NY | 6h

Police Release Video Of Suspect Wanted In Deadly Stabbing At Chambers Street Subway
Station
NEW YORK (CBSNewYork) — Police continue to search for the man they believe stabbed another man to…


https://www.newsbreak.com/news/2059156042159/disbarred-attorney-accused-of-stealing-911-victims-money                                                2/6
10/4/2020                   Case 1:20-cv-10959-LGS        Document
                                              Disbarred Attorney Accused Of1-7
                                                                            StealingFiled   12/28/20
                                                                                     9/11 Victim's           Page
                                                                                                   Money | News Break10 of 71
    23 Download
          ShareNews Break APP |             Add to Chrome                                  Publishers       Advertisers   About     Mission        Careers   Contact



  Manhattan, NY | Gothamist.com | 5h
                                                            Home      Local        Classifieds                             Your city or ZIP code             Sign in
Video Shows SUV Driver Speeding Into Crowd Of Protesters On Bikes In NYC
An SUV driver sped into a crowd of cyclist protesters demonstrating against police brutality in Manhattan o…

    8       Share



  New York, NY | NEWS10 ABC | 6h

SNL jokes about Trump’s COVID-19 diagnosis; Jim Carrey debuts as Biden
NEW YORK (NEXSTAR) — Saturday Night Live returned for its 46th season on Saturday and didn’t hold back…

    2       Share



  New York, NY | marylandmatters.org | 5h

Frank DeFilippo: Between Trump and Debtor’s Prison
There is a spreading notion, whether by evidentiary conviction or wishful thinking, that the presidency is the…

    Comment         Share


  New York, NY | News 12 | 5h

Family, residents remember girl killed at Bensonhurst intersection
A vigil was held at Benson Playground for a young girl who was fatally struck by an armored truck last week…

    Comment         Share



  New York, NY | Bronx Times | 6h

How to choose the best type of high school for your teen
High school will surely look different this year with blended learning, but we’re confident NYC schools will…

    Comment         Share


  New York, NY | ComicBook | 4h

Police Have Questioned Someone in Relation to Attack on Rick Moranis
Earlier this week, beloved actor Rick Moranis was attacked on the street in New York. Based on the video, it…

    Comment         Share



  New York, NY | kulturehub.com | 4h

Rethinking the ‘new normal’: How the pandemic has forced us to open our eyes
Last week New York City restaurants opened indoor dining at 25% capacity. New Yorkers can finally now eat…

    Comment         Share



        94.3 The Point
                                                                                                        Follow
         New York, NY | 4h

Bethenny Frankel Slams Kylie Jenner for Showing Stormi Wearing $12,000 Backpack During
Pandemic
Bethenny Frankel slammed Kylie Jenner for sharing a photo of her 2-year-old daughter Stormi wearing a…

    1       Share



  New York, NY | amny.com | 5h

Police say they banged on Breonna Taylor’s door 30 to 90 seconds: recordings
Sign up for our COVID-19 newsletter to stay up-to-date on the latest coronavirus news throughout New York…

    1       Share



  New York, NY | NBC New York | 3h

NYC Businesses, Schools to Close Wednesday in 9 Zip Codes If Approved By State

https://www.newsbreak.com/news/2059156042159/disbarred-attorney-accused-of-stealing-911-victims-money                                                                  3/6
10/4/2020                   Case 1:20-cv-10959-LGS        Document
                                              Disbarred Attorney Accused Of1-7
                                                                            StealingFiled   12/28/20
                                                                                     9/11 Victim's           Page
                                                                                                   Money | News Break11 of 71
NYC asked for state approval to shutdown
       Download News Break APP |
                                         all non-essential businesses and schools in 9 zip
                                       Add to Chrome
                                                                                           codes with… Advertisers
                                                                                        Publishers                   About     Mission        Careers   Contact

    2       Share
                                                       Home         Local        Classifieds                          Your city or ZIP code             Sign in

        Forest Hills Patch
                                                                                                     Follow
         New York, NY | 4h

Forest Hills: 5 Newest Homes To Hit The Market
FOREST HILLS, NY — When you're in the market for a new place, keeping tabs on all the latest listings can…

    Comment         Share



  New York, NY | Middletown Press | 7h

Central Park carriage horses back on the job after 6 months
NEW YORK (AP) — Central Park's carriage horses have returned to work for the first time since the…

    Comment         Share



        Salon
                                                                                                     Follow
         New York, NY | 6h

How the pandemic has changed life for new parents
When Carrie Anderson got pregnant, she had expectations of what the next year would look like: a baby…

    Comment         Share



  New York, NY | BET | 5h

Driver Mows Down Cyclists At Peaceful NYC BLM Protest
New York City police investigators are on the hunt for the driver of a black SUV that mowed down peaceful…

    2       Share


  New York, NY | NY Daily News | 6h

We ain’t afraid of no COVID: Haunted houses opening with precautions to leave scary reality at
the door
As if the reality of 2020 isn’t scary enough. New Yorkers — or gluttons for punishment — who haven’t had…

    1       Share



        Hudson Valley Post
                                                                                                     Follow
         New York, NY | 6h

Is New York the Safest State For Reopening Schools?
This school year is much different than others due to COVID-19. Some students are in a classroom, while…

    Comment         Share


  New York, NY | Gothamist.com | 4h

Coronavirus Updates: Cuomo To Launch New State Task Force Enforcing Rules In Hotspots
This is our daily update of breaking COVID-19 news for Sunday, October 4th, 2020. Previous daily updates…

    5       Share



  New York, NY | abc7ny.com | 6h

Navy veteran surprised with cards from around the world marking her 99th birthday
LONG ISLAND, New York (WABC) -- A Navy veteran on Long Island received quite the surprise on her 99th…

    Comment         Share



  New York, NY | New York Post | 8h

30 products on sale this weekend that you’ll actually want to buy
TikTok marketing is a must in 2020. Get up to speed with this $29 course. This weekend, the New York Post…

    Comment         Share


https://www.newsbreak.com/news/2059156042159/disbarred-attorney-accused-of-stealing-911-victims-money                                                             4/6
10/4/2020                  Case 1:20-cv-10959-LGS        Document
                                             Disbarred Attorney Accused Of1-7
                                                                           StealingFiled   12/28/20
                                                                                    9/11 Victim's           Page
                                                                                                  Money | News Break12 of 71

Sponsored  Link
     Download News Break APP     |     Add to Chrome                              Publishers
                                                                           Recommended by         Advertisers   About     Mission        Careers   Contact


                                                       Home     Local       Classifieds                          Your city or ZIP code             Sign in




     Nearby Cities

     Chinatown                                                                  Newport
     Chelsea                                                                    Hoboken
     Long Island City                                                           Jersey City
     Weehawken                                                                  Brooklyn
     Union City                                                                 Guttenberg
     West New York                                                              Astoria

     Categories

     Coronavirus                                                                Crime & Safety
     Traffic & Transit                                                          Weather
     Living                                                                     Accident
     Lifestyle                                                                  Municipal
     Real Estate                                                                Sports
     Obituary                                                                   Education

     Recommended Cities
     NYC News                                                                   Detroit News
     Denver News                                                                Chicago News
     Austin News                                                                San Jose News
     Columbus News                                                              Fort Worth News
     Phoenix News                                                               San Diego News

     Company                                                                    Local News

     About                                                                      Map
     Mission                                                                    Publishers
     Contact                                                                    Advertisers
     Careers

     Legal                                                                      Support

     Do Not Sell My Info                                                        Help Center

     Topics

     Election 2020
     Coronavirus




                                                                 Terms of Use   Privacy Policy

https://www.newsbreak.com/news/2059156042159/disbarred-attorney-accused-of-stealing-911-victims-money                                                        5/6
10/4/2020              Case 1:20-cv-10959-LGS        Document
                                         Disbarred Attorney Accused Of1-7
                                                                       StealingFiled   12/28/20
                                                                                9/11 Victim's           Page
                                                                                              Money | News Break13 of 71

       Download News Break APP   |    Add to Chrome          © 2020 Particle Media. AllPublishers
                                                                                        Rights Reserved.
                                                                                                      Advertisers   About     Mission        Careers   Contact


                                                      Home        Local        Classifieds                           Your city or ZIP code             Sign in




https://www.newsbreak.com/news/2059156042159/disbarred-attorney-accused-of-stealing-911-victims-money                                                            6/6
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Drunken Driver            1-7ScoutFiled
                                                         Who Killed Boy            12/28/20
                                                                             Gets Maximum SentencePage
                                                                                                   | Patch 14 of 71


                                                                                                                             Log in

                                                         Mount Vernon, NY                     Follow

              News Feed                              Neighbor Posts                             Classiﬁeds        Calendar


                 BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis




   Crime & Safety
   Shared from Riverhead, NY

   Drunken Driver Who Killed Boy Scout Gets Maximum
   Sentence
   In an emotional day in court, Andrew McMorris' loved ones spoke about
   agonizing loss; the wife of the driver who killed the Scout collapsed.
   By Lisa Finn, Patch Staff
   Sep 30, 2020 8:31 pm ET | Updated Oct 1, 2020 12:25 pm ET

        Like 1.6K       Share                                                                                         Replies (32)




https://patch.com/new-york/mountvernonny/s/h9eoy/drunken-driver-who-killed-boy-scout-gets-maximum-sentence                           1/18
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Drunken Driver            1-7ScoutFiled
                                                         Who Killed Boy            12/28/20
                                                                             Gets Maximum SentencePage
                                                                                                   | Patch 15 of 71




    John, Alisa and Arianna McMorris gave gut-wrenching impact statements about the devastating loss of their son
    and brother Andrew. (Lisa Finn/Patch)


    RIVERHEAD, NY — Exactly two years to the day that Andrew McMorris, 12, was killed by
    a drunk driver who plowed into his Boy Scout troop while they were out on a hike in
    Manorville, justice was served: Thomas Murphy, 61, of Holbrook, who was convicted by
    a jury of driving drunk and killing Andrew in the 2018 crash, received the maximum
    sentence of eight and one-third to 25 years in prison.


    The day was marked by tears and intense grief as members of Andrew's family, who live
    in Wading River, spoke about the last hours of his life, about feeling his hands grow cold
    and washing their boy before placing him in a body bag, then planning his funeral and
    burying their only son and brother.


    The sentencing came after Acting Suffolk County Supreme Court Justice Fernando
    Camacho denied a motion ﬁled by Steven Politi, Murphy's defense attorney.
https://patch.com/new-york/mountvernonny/s/h9eoy/drunken-driver-who-killed-boy-scout-gets-maximum-sentence            2/18
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Drunken Driver            1-7ScoutFiled
                                                         Who Killed Boy            12/28/20
                                                                             Gets Maximum SentencePage
                                                                                                   | Patch 16 of 71




                                                                     Subscribe




    Thomas Murphy heading into court. (Lisa Finn/Patch)


    Politi had delayed sentencing, alleging jury misconduct and "new evidence." Camacho
    denied the motion because the jurors all said they "were in no way inﬂuenced" by
    outside sources.


    On Sept. 30, 2018, shortly before 2 p.m., Murphy was leaving Swan Lake Golf Club to
    drive home after drinking alcohol since about 9 a.m., Suffolk County District Attorney
    Tim Sini said. Murphy's vehicle struck the group of Scouts, killing Andrew, seriously
    injuring Thomas Lane of Shoreham, and injuring Denis Lane of Shoreham and Kaden
    Lynch of Calverton, Sini said.


https://patch.com/new-york/mountvernonny/s/h9eoy/drunken-driver-who-killed-boy-scout-gets-maximum-sentence            3/18
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Drunken Driver            1-7ScoutFiled
                                                         Who Killed Boy            12/28/20
                                                                             Gets Maximum SentencePage
                                                                                                   | Patch 17 of 71




    District Attorney Tim Sini said justice was served for Andrew McMorris. Lisa Finn/Patch


    "It was Mr. Murphy's choice to drink vodka to excess on a Sunday morning," Assistant
    District Attorney Ray Varuolo said on the ﬁrst day of the proceedings. Andrew ricocheted
    off the side mirror; his small, 100-pound body was "vaulted into the air," landing
    facedown in the grass and dirt, Varuolo said.


    "His neck and spine were severed," Varuolo said. "He was decapitated internally."
    Describing the scene, Varuolo described screams. "Children saw their friends being
    tossed around like rag dolls. John McMorris saw his 12-year-old son Andrew dying."


    He added, "A little boy doesn't stand a chance against a drunk driver in an SUV."


    When he got out of his white Mercedes SUV, Murphy reportedly said, "Oh, s---, I'm in
    trouble," Varuolo said. Murphy reportedly said "Are the boys OK?" repeatedly.


https://patch.com/new-york/mountvernonny/s/h9eoy/drunken-driver-who-killed-boy-scout-gets-maximum-sentence            4/18
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Drunken Driver            1-7ScoutFiled
                                                         Who Killed Boy            12/28/20
                                                                             Gets Maximum SentencePage
                                                                                                   | Patch 18 of 71

    Andrew died 14 hours later at 4:07 a.m. on Oct. 1, 2018.


    Murphy, or "Murph" to his friends, had played just six rounds of golf before he became
    more interested in drinking, Varuolo said. Videos taken with his phone show him
    slurring his words and professing his love for his softball buddies and men he'd grown
    up with; he also talked about dancing that morning at the Swan Lake Golf Club, Varuolo
    said. One friend was so worried he asked Murphy if he could drive him home; although
    he knocked on the window, Murphy refused, closing the window and locking the doors,
    sealing the fate of the Scouts, Varuolo said.


    On Wednesday, a crowd of supporters dressed in red and waited outside the courthouse,
    hoping for justice for Andrew.


    Murphy, wearing a gray suit, his arms around two of his grown daughters and his wife
    Jackie, sat inside the courtroom as Andrew's parents, sister, two grandfathers, fellow
    Scouts and friends read impact statements about how his death had irrevocably changed
    their lives.


    Alisa McMorris, Andrew's mother, read an impact statement that brought the courtroom
    to tears.


    On the last day of his life, Andrew came into her room with the dog, told her it was a
    beautiful day, and asked to open the window. "I remember thinking, 'His voice is
    changing,'" she said. He got into bed for a snuggle, she said, and suddenly, he was her
    little boy again. "Soon, he asked, 'Is it time to get up, Mom? Is it time?'" she said. "I've
    replayed that moment 1,000 times. I want to go back and say, 'No.' I want to hold him. I
    want to stop time at 7:46 a.m."


    Later, the family went to church and then headed to the hike, where Alisa took a photo of
    her son by the Pine Barrens sign. The hike was a big deal, she said, and she wanted to
    photo for the Eagle Scout album she would one day compile.




https://patch.com/new-york/mountvernonny/s/h9eoy/drunken-driver-who-killed-boy-scout-gets-maximum-sentence            5/18
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Drunken Driver            1-7ScoutFiled
                                                         Who Killed Boy            12/28/20
                                                                             Gets Maximum SentencePage
                                                                                                   | Patch 19 of 71




    Andrew McMorris' last photo. (Courtesy Alisa McMorris)


    "I didn't want to leave," she said. But the day was full; Arianna, Andrew's sister, had a
    Girl Scout Silver Award ceremony. "I said goodbye to my men. Then I asked Andrew if he
    was okay, if he needed anything, and he waved. That was the last time I saw him."


    Then came the phone call. There had been an accident. Andrew was hurt, she said. "I
    said, 'Is he breathing?'"


    Her husband told her to hurry, she said; Andrew was bleeding and his legs were broken.


    She recalled the terror of rushing to pick up her daughter and try to ﬁnd the site. Andrew
    was brought to Peconic Bay Medical Center to be stabilized and later to Stony Brook
    University Hospital.




https://patch.com/new-york/mountvernonny/s/h9eoy/drunken-driver-who-killed-boy-scout-gets-maximum-sentence            6/18
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Drunken Driver            1-7ScoutFiled
                                                         Who Killed Boy            12/28/20
                                                                             Gets Maximum SentencePage
                                                                                                   | Patch 20 of 71

    But she heard the words she said no parent ever should have to hear: "He has no pulse."
    She screamed. "Come on, Andrew! Come on, baby! Please, Andrew!"


    She should have known from the faces of the group of doctors, from the words, "We
    have exhausted all our options," she said. "My baby boy was brain dead."


    They stayed with their boy, played his favorite music, she said. Whispering to her son,
    she said, "My sweet boy, I'm sorry I can't ﬁx you."


    Running into the room, streaked with his blood, Alisa said her boy was so still, he
    seemed to be sleeping. Later that night, his hands grew cold. "I told my husband, 'He's
    transitioning. We have to help him.' I told him to go be with God," she said, her voice
    breaking.


    When her boy was gone, she told the doctors that she and John wanted to wash their son
    and place him carefully into the body bag. "I wanted to be the last person that touched
    him," she said. And then, as she had so many times, she bathed her little boy, crossed his
    hands, and leaned down to kiss him one more time.


    She said she listened to his heart, to be sure, really certain, that he wasn't breathing
    before she let him go.


    The nights now are ﬁlled with the unimaginable, the horror she can't escape, Alisa said,
    images of the crash, to a place where "no one can protect my boy." Those last moments
    haunt, she said. She asks the questions endlessly in her heart: "Were you scared? Did you
    need me? Were you suffering?"


    Planning his funeral, Alisa said, she made sure to put something soft in his cofﬁn
    because he loved soft fabric. Then came the unthinkable — having to lower her child in a
    box into the dirt.


    Her son's death stole her daughter's childhood and tore apart their happy family of four
    forever, she said. "I now know I will never feel that joy again," she said."Every day that
    passes is a day without my baby."




https://patch.com/new-york/mountvernonny/s/h9eoy/drunken-driver-who-killed-boy-scout-gets-maximum-sentence            7/18
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Drunken Driver            1-7ScoutFiled
                                                         Who Killed Boy            12/28/20
                                                                             Gets Maximum SentencePage
                                                                                                   | Patch 21 of 71

    His friends have grown taller, while Andrew is frozen in time, she said, adding his room
    is losing his little boy smell.


    At ﬁrst, Alisa said, she thought she felt sorry for Murphy, a father, a husband. "I
    thought, 'Why didn't someone care enough to tell you not to drive?'" Then she heard
    that he was offered a ride and refused; her heart dropped. "Shame on you," she said.




    Thomas Murphy and his wife Jackie at court. (Lisa Finn/Patch)


    Politi said since the day of the crash, Murphy has led an "exemplary life," not drinking,
    not driving, and showing up early for every scheduled court appearance. He asked for a
    few days to prepare a more detailed sentencing memorandum; Camacho said Politi had
    time and was aware the sentencing could take place Wednesday. "This sentencing will
    proceed today," he said.



https://patch.com/new-york/mountvernonny/s/h9eoy/drunken-driver-who-killed-boy-scout-gets-maximum-sentence            8/18
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Drunken Driver            1-7ScoutFiled
                                                         Who Killed Boy            12/28/20
                                                                             Gets Maximum SentencePage
                                                                                                   | Patch 22 of 71

    Politi presented Camacho with 100 letters in support of Murphy. He also said Murphy,
    who has health problems including coronary and lung issues and diabetes, was at a high
    risk for COVID-19 and asked for a two-week adjournment so he could address the
    appellate division; that request was not granted.


    As Camacho readied to sentence Murphy, Polito read a letter from his daughter, who
    called him "her greatest hero," a man with a huge heart. Polito said Murphy was not an
    evil man, as some had said, but instead, a devoted father and husband, a charitable man
    who organized a fundraiser the night before the crash. He had no prior criminal record,
    he said. He was a coach and member of his church. "This is a man who cares," he said,
    stating that many times during the testimony, Murphy asked how the boys were. "To say
    he doesn't distorts the truth."


    Listing his health concerns, Polito told Camacho that anything more than the minimum
    sentence for Murphy could be a "death sentence."


    Murphy did not make a statement on the advice of his attorney, who said they plan to
    appeal.


    Camacho spoke before he sentenced Murphy. He said the evidence was "absolutely
    overwhelming" that the boys had been walking on the side of the road, supervised, and
    Murphy left the road and struck them. He was "driving while intoxicated, a reckless,
    selﬁsh act that took the life of this beautiful 12-year old boy," he said. "So much pain, so
    much suffering. People in this community are broken because of Mr. Murphy's actions."


    Murphy left a trail of tears, "death, destruction, suffering and pain," Camacho said.


    He added that Murphy had led a decent life and was a decent man. "The message that
    needs to go out is that there have to be consequences, even for decent people that cause
    so much pain and suffering," he said.


    Murphy's wife and two daughters were visibly distraught: His daughters hugged their
    father before he went up to face the judge. His wife Jackie, after the sentencing, asked,
    "What did he get?" When she was told it was the maximum, she cried out, "This is
    unbelievable! I can't even give him a hug? Tom! You hang in, Tom!" She hurried out of
    the courtroom and collapsed on the ﬂoor beside the elevators. Her daughters said she
https://patch.com/new-york/mountvernonny/s/h9eoy/drunken-driver-who-killed-boy-scout-gets-maximum-sentence            9/18
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Drunken Driver            1-7ScoutFiled
                                                         Who Killed Boy            12/28/20
                                                                             Gets Maximum SentencePage
                                                                                                   | Patch 23 of 71

    could not breathe; she was receiving medical attention as court ofﬁcers directed those
    present to leave the hallway.




    Alisa and John McMorris before the sentencing. (Lisa Finn/Patch)


    In an emotional statement, John McMorris, Andrew's father, spoke of that Sunday that
    started out bright and blue, a perfect day for a Boy Scout hike after church with his son.
    He spoke of days at Camp Yawgoog with his boy, of Andrew inspiring him out of his
    comfort zone, to ride rollercoasters and plunge into icy lakes.


    "He had a zest for life. I treasured the relationship I had with him," he said. "Losing
    Andrew was like losing my very own heart."


    Andrew, he said, lived life to the fullest, was impatient on every moment wasted waiting
    for his family to get ready in the mornings before a day at Disney World or skiing — he
    wanted to use those moments making memories, his dad said. His son, he said, had a
https://patch.com/new-york/mountvernonny/s/h9eoy/drunken-driver-who-killed-boy-scout-gets-maximum-sentence            10/18
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Drunken Driver            1-7ScoutFiled
                                                         Who Killed Boy            12/28/20
                                                                             Gets Maximum SentencePage
                                                                                                   | Patch 24 of 71

    strong work ethic, was often on the Honor Roll, was excited about making his
    conﬁrmation, and was determined to see his dreams come true, even writing away for
    college brochures about aviation at just 12 years old.


    On that last day of his life, McMorris said, Andrew packed his day pack for the hike, ﬁlled
    with a ﬁrst aid kit, bug spray and other essentials. "That should have been all he
    needed," he said. "There was nothing he could have done to protect himself from a
    drunk driver in a Mercedes SUV who plowed into him and the other Scouts."


    McMorris relived the horror of what came next, of seeing his son die before him, as the
    brightest of days turned into the darkest of nightmares. "The images of Andrew's
    mangled, bloody body... holding his hand as it grew cold ... having to zip my son into a
    body bag," will stay burned into his mind forever, he said.


    Even the chance to donate his organs was stolen from them, his parents said —
    Andrew's injuries were too severe.


    He spoke of all the things he will never again do with his son — walks and talks and
    hikes and pancakes for breakfast. Graduations and conﬁrmation, a ﬁrst kiss and
    wedding day. The chance to see his boy realize his dreams as a pilot and grow into a ﬁne
    man, an Eagle Scout.


    His son, McMorris said, loved Halloween and Christmas most of all, playing Santa and
    being with the family he adored.


    "He did not deserve what happened to him," McMorris said. "We will suffer for the rest
    of our lives."


    To Murphy, he said: "Andrew didn't die that day. He was stolen from us. He was ripped
    from us ... because Mr. Murphy made the despicable and selﬁsh choice to drive drunk. If I
    had to sum it up in one word: Avoidable."




https://patch.com/new-york/mountvernonny/s/h9eoy/drunken-driver-who-killed-boy-scout-gets-maximum-sentence            11/18
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Drunken Driver            1-7ScoutFiled
                                                         Who Killed Boy            12/28/20
                                                                             Gets Maximum SentencePage
                                                                                                   | Patch 25 of 71




    A crowd of supporters turned out wearing red for Andrew McMorris. (Lisa Finn/Patch)


    And, McMorris said, the second-worst nightmare of his family's lives has been the two
    endless years of court dates and a trial where they were forced to relive their agony
    because Murphy "didn't take responsibility for his actions."


    Boy Scouts, he said, have a slogan: "Do a good turn daily." He urged the judge to do the
    right thing and sentence Murphy to the maximum extent allowable, so his son's death
    would not be in vain.


    Andrew's sister Arianna remembered days at Disney World, eating ice cream in the
    Animal Kingdom and laughing on the rides. "Andrew was an incredible little boy," she
    said. He was obsessed with airplanes from the day he was born and even had airplanes
    on his slippers, she said.



https://patch.com/new-york/mountvernonny/s/h9eoy/drunken-driver-who-killed-boy-scout-gets-maximum-sentence            12/18
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Drunken Driver            1-7ScoutFiled
                                                         Who Killed Boy            12/28/20
                                                                             Gets Maximum SentencePage
                                                                                                   | Patch 26 of 71

    Her voice rising, she turned to Murphy. "You took my brother from me," she said. "You
    took my childhood — my childhood was stolen from me." She went from being a normal
    teenager to a girl who had to help choose clothes for her little brother to wear in his
    cofﬁn and music to play at his funeral, she said. And, she said, "You stole my parents
    from me." Her parents, her whole family, she said, are forever changed. "I long for the
    days when we were truly happy, just the four of us."


    Another impact statement was read by Colleen Lane, whose son Thomas Lane was
    seriously injured. Denis Lane was also hurt, as was fellow Scout Kaden Lynch. Lane
    spoke of the "ripple effect" the crash has had on the community. Her voice shaking, she
    spoke of her son Denis' bloody pants on the day of the crash, of the screams he heard
    after his brother was hit. She spoke of the battered backpack, blood-stained and
    scratched, that likely saved her son Thomas' life.


    The memories of that day haunt, Lane said. "This will never go away for me. This didn't
    have to happen. It was so avoidable. The defendant's choices are the reason we are all
    here," she said. "I will never forget what he has done to my children. He will receive no
    forgiveness or sympathy from me."


    Denis Lane's voice shook and he was visibly distraught as he spoke of the day two years
    ago when he saw his brother Thomas' "broken face," heard his screams, and found
    himself covered in blood, "some of which was not mine." He spoke of pain, of anger, of
    trying to bottle up the emotions too hard to speak about. "I beg you to understand our
    suffering," he said to Camacho.


    Andrew's grandfathers both spoke; his paternal grandfather, Jim McMorris, shared the
    pain of having his son John tell him he wanted to "bring him to say goodbye to Andrew."
    McMorris said during those last moments, he took the hand of his young grandson, who
    loved aviation. "I told him he was about to go on the most exciting ﬂight of his life," he
    said.


    Alisa's father, William Schaefer, said losing Andrew was like "tearing a part of our
    bodies from us. No one in our family will ever be the same. We are broken."


    Ending his statement, Schaefer looked directly at Murphy: "Shame on you," he said.

https://patch.com/new-york/mountvernonny/s/h9eoy/drunken-driver-who-killed-boy-scout-gets-maximum-sentence            13/18
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Drunken Driver            1-7ScoutFiled
                                                         Who Killed Boy            12/28/20
                                                                             Gets Maximum SentencePage
                                                                                                   | Patch 27 of 71

    Letters from family members echoed with the words that deﬁned Andrew's young life —
    caring, talented, loving and kind. A boy who loved nothing more than to ﬂy and be a pilot
    for American Airlines. A young man who loved acting, music, playing instruments,
    dancing like Michael Jackson and creating art. An adventurer who loved to hike, swim,
    play sports. The life of every family party who brought smiles of delight when he burst in
    saying, "I'm here." So many who spoke said, "He was my best friend."


    His friends said how much he would have loved the last show they did at school, "The
    Wiz." How much they miss him and don't understand why he won't be there for all the
    big moments, for high school graduation.


    "A piece of me has died," one friend wrote.


    Another friend remembered the talent show where he and Andrew played the drums and
    performed "Smoke on the Water," by Deep Purple. "I've stopped playing the drum
    now," he wrote. "I'm broken."


    After the sentencing Arianna McMorris spoke about her brother's loss: "There are no
    winners today. Andrew did not come back to life. Thomas and the other Boy Scouts did
    not recover from their injuries. And Thomas Murphy is going to prison and getting his
    earthly consequences for the actions and wrongdoings he committed."




https://patch.com/new-york/mountvernonny/s/h9eoy/drunken-driver-who-killed-boy-scout-gets-maximum-sentence            14/18
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Drunken Driver            1-7ScoutFiled
                                                         Who Killed Boy            12/28/20
                                                                             Gets Maximum SentencePage
                                                                                                   | Patch 28 of 71




    A video montage of Andrew McMorris was shown after the sentencing. (Lisa Finn/Patch)


    A video montage for Andrew was shown, as his favorite song, "Somewhere Over the
    Rainbow," played.


    "Today there are no winners. We are all broken," Alisa McMorris said. "We hope today's
    decision is a deterrent so this will never happen to another family. Two years is too long
    — but it's done."


    On Wednesday night, a virtual gala was held to celebrate Andrew's life and beneﬁt the
    Andrew McMorris Foundation so that his legacy can live on.


    "Today, justice was served," Sini said. "Not only did the families and their supporters
    stay strong and resolute throughout this process — trusting that justice and the truth
    would ultimately prevail — but they also managed to turn their grief and their loss into
    something positive, becoming advocates in the community for safe driving and trying to
https://patch.com/new-york/mountvernonny/s/h9eoy/drunken-driver-who-killed-boy-scout-gets-maximum-sentence            15/18
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Drunken Driver            1-7ScoutFiled
                                                         Who Killed Boy            12/28/20
                                                                             Gets Maximum SentencePage
                                                                                                   | Patch 29 of 71

    prevent a tragedy like this from ever happening again. While nothing can bring Andrew
    back, I urge the people of Suffolk County to honor his memory by vowing to never make
    that selﬁsh, reckless decision to drive drunk. Let that be his legacy: that no other family
    should ever have to go through this tragedy."


    Murphy was convicted by a jury on Dec. 18, 2019, of aggravated vehicular homicide, a
    felony; second-degree manslaughter, a felony; second-degree assault, a violent felony;
    second-degree vehicular assault, a felony; two counts of third-degree assault, a
    misdemeanor; and reckless driving, a misdemeanor.


       Thank (2)           Reply (32)            Share



   To request removal of your name from an arrest report, submit these required items to arrestreports@patch.com.


                                                              See more local news

                                                                      Loading...
 Latest News Nearby

       1.    New Rochelle, NY News
            Volunteer Opportunities Of The Week: Community Educators

      2.     Bedford-Katonah, NY News
            Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman

      3.     Yorktown-Somers, NY News
            NY Rolls Out Phone App To ID Coronavirus Infections [POLL]

      4.     New City, NY News
            Crime Roundup: Attempted Murder Of Federal Ofﬁcer

      5.     Mount Vernon, NY News
            Mount Vernon To Hold Industrial Development Agency Meeting October 8, 2020




                                                   Find out what’s happening in your
                                                      community on the Patch app


https://patch.com/new-york/mountvernonny/s/h9eoy/drunken-driver-who-killed-boy-scout-gets-maximum-sentence            16/18
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Drunken Driver            1-7ScoutFiled
                                                         Who Killed Boy            12/28/20
                                                                             Gets Maximum SentencePage
                                                                                                   | Patch 30 of 71




                                                  Stay up to date on crime and safety
                                                    with the Neighbors app by Ring




  Nearby Communities
  Pelham
  Bronxville-Eastchester
  New Rochelle
  Larchmont-Mamaroneck
  Scarsdale
  Englewood-Englewood Cliffs

  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness

  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
https://patch.com/new-york/mountvernonny/s/h9eoy/drunken-driver-who-killed-boy-scout-gets-maximum-sentence            17/18
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Drunken Driver            1-7ScoutFiled
                                                         Who Killed Boy            12/28/20
                                                                             Gets Maximum SentencePage
                                                                                                   | Patch 31 of 71

  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                            Terms of Use         Privacy Policy

                                                    © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/mountvernonny/s/h9eoy/drunken-driver-who-killed-boy-scout-gets-maximum-sentence            18/18
10/4/2020                  Case 1:20-cv-10959-LGS       Document
                                            Drunken Driver Who Killed Boy1-7     Filed
                                                                          Scout Gets     12/28/20
                                                                                     Maximum            Page
                                                                                             Sentence | News     32 of 71
                                                                                                             Break

       Download News Break APP     |       Add to Chrome                                      Publishers        Advertisers   About          Mission      Careers      Contact


                                                            Home        Local         Classifieds                              Your city or ZIP code                  Sign in



News Break               Drunken Driver Who Killed Boy Scout Gets...


Drunken Driver Who Killed Boy Scout Gets Maximum
Sentence
      Mount Vernon Patch
                                         Follow
      3d




                                                                                                                                  Trending People

                                                                                                                                              Donald Trump
                                                                                                                                              Donald John Trump is the 45th
                                                                                                                                              President of the United States, in…

                                                                                                                                              Joe Biden
                                                                                                                                              Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                              is an American politician who is…

                                                                                                                                              Melania Trump
                                                                                                                                              Melania Trump is the First Lady of
                                                                                                                                              the United States of America. He…

                                                                                                                                              Mark Meadows


                                                                                                                                              Kellyanne Conway
                                                                                                                                              Kellyanne Conway is an American
RIVERHEAD, NY — Exactly two years to the day that Andrew McMorris, 12, was                                                                    political analyst and pollster, wh…
killed by a drunk driver who plowed into his Boy Scout troop while they were out on a
hike in Manorville, justice was served: Thomas Murphy, 61, of Holbrook, who was
convicted by a jury of driving drunk and killing Andrew in the 2018 crash, received the                                         Trending News
maximum sentence of eight and one-third to 25 years in prison.

  Thomas Murphy           Holbrook        Drunk Drivers       NY      Eagle Scout       Boy Scouts


  District Attorney       Driving Under The Influence        Drunken Driving        The Boy      Killed Crash

  Baby Boy       Stony Brook University Hospital           Swan Lake Golf Club       American Airlines

                                                                                                                                 Axios | 1d



                                                                                                                                GOP fears worst yet to
Thomas Lane       John         Michael            Denis
                               Jackson                                                                                          come
                                                                                                                                      3313        5276       Share
                                                  Read Full Story


Sponsored Stories
                                                                                     Recommended by



                                                                                                                                 Fox News | 5h




https://www.newsbreak.com/news/2073530886980/drunken-driver-who-killed-boy-scout-gets-maximum-sentence                                                                              1/4
10/4/2020                Case 1:20-cv-10959-LGS              Document
                                                Drunken Driver Who Killed Boy1-7     Filed
                                                                              Scout Gets     12/28/20
                                                                                         Maximum              Page
                                                                                                   Sentence | News  Break33 of 71
        Download News Break APP | Add to Chrome                               Publishers    Advertisers        TrumpMission
                                                                                                             About           could Careers
                                                                                                                                     be discharged
                                                                                                                                             Contact

                                                                                                               from the hospital as soon
                                                Home        Local      Classifieds                             Your city or ZIP code        Sign in
                                                                                                               as Monday
                                                                                                                  4456    4556   Share




                                                                                                                Paid Content         by




Comments / 0

                                        Sign in     to post a message




Published by
       Mount Vernon Patch                                                                            Follow

Volunteer Opportunities Of The Week: Community Educators
HUDSON VALLEY, NY — Each week, Patch will be highlighting volunteer opportunities in the Hudson Valley.
This will be a chance to help your community and be an opportunity to give back — perhaps in a way you…

    Comment        Share



Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman
HUDSON VALLEY, NY — There was a lot of news over the past week in the Hudson Valley. In case you missed
any of it, here is a roundup of the most-read articles to catch you up.

    Comment        Share




Top News
                                                                                  Recommended by



      Sponsored        1/5




       Axios
                                                                                                     Follow
       1d

GOP fears worst yet to come
Republican officials tell us they worry that the number of infected people around President Trump will rise,…

    5276       Share




https://www.newsbreak.com/news/2073530886980/drunken-driver-who-killed-boy-scout-gets-maximum-sentence                                           2/4
10/4/2020                Case 1:20-cv-10959-LGS       Document
                                          Drunken Driver Who Killed Boy1-7     Filed
                                                                        Scout Gets     12/28/20
                                                                                   Maximum            Page
                                                                                           Sentence | News     34 of 71
                                                                                                           Break
       Fox News                                                                                          Follow
       5h
        Download News Break APP   |      Add to Chrome                                      Publishers       Advertisers   About     Mission        Careers   Contact

Trump could be discharged from the hospital as soon as Monday
                                               Home      Local                      Classifieds                             Your city or ZIP code             Sign in
President Trump could be released from the Walter Reed Medical Center as soon as Monday, his medical…

    4556        Share



       CBS New York
                                                                                                         Follow
       1d

Trump's physician says he is fever-free and not currently on oxygen
Dr. Sean Conley, President Trump's physician, provided an update Saturday on the president's condition at…

    6481        Share



NPR | 1d

Trump's Doctor Says He's 'Doing Very Well,' But Timeline Raises Serious Questions
President Trump is "doing very well," his physician says, but the timeline laid out by doctors in a Saturday…

    8535        Share



       Axios
                                                                                                         Follow
       20h

Biden says he told some governors "don't endorse me ... because you'll pay a penalty"
Joe Biden said Saturday that he has discouraged some governors from endorsing him, warning them that if…

    1754        Share


CNN | 1d

Twitter bans posts wishing for Trump death. The Squad wonders where that policy was for
them
(CNN) — The four progressive Democratic congresswomen known as "The Squad" expressed surprise on…

    2198        Share


NBC News | 1d

Trump 'doing very well' during first night at Walter Reed hospital for Covid-19 treatment
WASHINGTON — President Donald Trump, who has Covid-19 and was taken to Walter Reed National Militar…

    11152        Share


The Hill | 1d

Kellyanne Conway tests positive for COVID-19
Former longtime adviser to President Trump Kellyanne Conway tested positive for COVID-19 on Friday.…

    6521        Share




Sponsored Link                                                                     Recommended by




https://www.newsbreak.com/news/2073530886980/drunken-driver-who-killed-boy-scout-gets-maximum-sentence                                                                  3/4
10/4/2020                 Case 1:20-cv-10959-LGS       Document
                                           Drunken Driver Who Killed Boy1-7     Filed
                                                                         Scout Gets     12/28/20
                                                                                    Maximum            Page
                                                                                            Sentence | News     35 of 71
                                                                                                            Break

       Download News Break APP   |   Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                     Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Recommended Cities

    NYC News                                                                     Detroit News
    Denver News                                                                  Chicago News
    Austin News                                                                  San Jose News
    Columbus News                                                                Fort Worth News
    Phoenix News                                                                 San Diego News

    Company                                                                      Local News

    About                                                                        Map
    Mission                                                                      Publishers
    Contact                                                                      Advertisers
    Careers

    Legal                                                                        Support
    Do Not Sell My Info                                                          Help Center

    Topics
    Election 2020
    Coronavirus




                                                                  Terms of Use    Privacy Policy

                                                            © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/2073530886980/drunken-driver-who-killed-boy-scout-gets-maximum-sentence                                                         4/4
10/4/2020              Case 1:20-cv-10959-LGS    Document
                                            Hudson               1-7FromFiled
                                                   Valley Haze Comes           12/28/20
                                                                         West Coast              Page 36 of 71
                                                                                    Wildﬁres | Patch


                                                                                                                          Log in

                                                         Mount Vernon, NY                       Follow

              News Feed                              Neighbor Posts                               Classiﬁeds   Calendar


                 BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Weather
   Shared from Peekskill-Cortlandt, NY

   Hudson Valley Haze Comes From West Coast Wildﬁres
   It's supposed to be sunny today.
   By Lanning Taliaferro, Patch Staff
   Sep 15, 2020 12:14 pm ET | Updated Sep 15, 2020 12:40 pm ET

        Like 360       Share                                                                                              Reply




    The sun was visible through the haze from West Coast wildﬁres Sept. 15, 2020 in Putnam County. (Lanning
    Taliaferro/ Patch)
https://patch.com/new-york/mountvernonny/s/h8rvm/hudson-valley-haze-comes-west-coast-wildﬁres                                      1/7
10/4/2020              Case 1:20-cv-10959-LGS    Document
                                            Hudson               1-7FromFiled
                                                   Valley Haze Comes           12/28/20
                                                                         West Coast              Page 37 of 71
                                                                                    Wildﬁres | Patch




    HUDSON VALLEY, NY — It's a sunny day, according to the weather forecast, so why is
    the sunshine so anemic?


    It's because smoke from the wildﬁres consuming California, Oregon and Washington
    state has reached the east coast. It has traveled more than 2,500 miles, said the
    forecasters at the National Oceanic and Atmospheric Administration.


    The smoke is at 25,000 ft above us, so there shouldn't be much impact on local air
    quality, the National Weather Service said.



                                                                     Subscribe



    However, the haziness could even get worse, said forecasters on NBC New York's Storm
    Team 4.




https://patch.com/new-york/mountvernonny/s/h8rvm/hudson-valley-haze-comes-west-coast-wildﬁres                    2/7
10/4/2020              Case 1:20-cv-10959-LGS    Document
                                            Hudson               1-7FromFiled
                                                   Valley Haze Comes           12/28/20
                                                                         West Coast              Page 38 of 71
                                                                                    Wildﬁres | Patch




    Satellite images showed California almost completely blanketed in smoke from the
    massive wildﬁres. The West is entering peak ﬁre season now. SEE: 35 Dead In WildFires;
    President: 'It'll Start Getting Cooler'


    Meanwhile, the Hudson Valley is experiencing cooler weather than normal, with
    temperatures 5-8 degrees below the average for this time of year. Thursday may be the
    only relatively warm day, and we do stress relatively.


    Here's the forecast for the next few days:


              Tuesday-Sunny. Highs in the upper 60s. Northeast winds 5 to 10 mph, becoming
              south this afternoon.


              Tuesday night-Clear. Lows in the upper 40s. South winds around 5 mph.


              Wednesday-Sunny. Highs in the mid 70s. Southwest winds 5 to 10 mph.


https://patch.com/new-york/mountvernonny/s/h8rvm/hudson-valley-haze-comes-west-coast-wildﬁres                    3/7
10/4/2020              Case 1:20-cv-10959-LGS    Document
                                            Hudson               1-7FromFiled
                                                   Valley Haze Comes           12/28/20
                                                                         West Coast              Page 39 of 71
                                                                                    Wildﬁres | Patch
       1.    New Rochelle, NY News
            Volunteer Opportunities Of The Week: Community Educators

      2.     Bedford-Katonah, NY News
            Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman

      3.     Yorktown-Somers, NY News
            NY Rolls Out Phone App To ID Coronavirus Infections [POLL]

      4.     New City, NY News
            Crime Roundup: Attempted Murder Of Federal Ofﬁcer

      5.     Mount Vernon, NY News
            Mount Vernon To Hold Industrial Development Agency Meeting October 8, 2020




                                                   Find out what’s happening in your
                                                      community on the Patch app




                                                  Stay up to date on crime and safety
                                                    with the Neighbors app by Ring




  Nearby Communities
  Pelham
  Bronxville-Eastchester
  New Rochelle
  Larchmont-Mamaroneck
  Scarsdale
  Englewood-Englewood Cliffs
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
https://patch.com/new-york/mountvernonny/s/h8rvm/hudson-valley-haze-comes-west-coast-wildﬁres                    6/7
10/4/2020
  Classiﬁeds
                       Case 1:20-cv-10959-LGS    Document
                                            Hudson               1-7FromFiled
                                                   Valley Haze Comes           12/28/20
                                                                         West Coast              Page 40 of 71
                                                                                    Wildﬁres | Patch


  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                            Terms of Use         Privacy Policy

                                                    © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/mountvernonny/s/h8rvm/hudson-valley-haze-comes-west-coast-wildﬁres                    7/7
10/4/2020              Case 1:20-cv-10959-LGS    Document
                                            Hudson               1-7FromFiled
                                                   Valley Haze Comes           12/28/20
                                                                         West Coast              Page 41 of 71
                                                                                    Wildﬁres | Patch

              Wednesday Night-Mostly clear in the evening, then becoming partly cloudy. Lows
              in the upper 50s. Southwest winds 5 to 10 mph.


              Thursday-Partly sunny. Highs in the upper 70s. Southwest winds 5 to 10 mph.


              Thursday Night-Mostly cloudy with a 30 percent chance of showers. Lows in the
              upper 50s.


              Friday-Partly sunny with a 30 percent chance of showers. Highs in the upper 60s.


              Friday Night-Partly cloudy in the evening, then clearing. Lows in the upper 40s.


              Saturday-Sunny. Highs in the mid 60s.


              Saturday Night-Mostly clear. Lows in the upper 40s.




https://patch.com/new-york/mountvernonny/s/h8rvm/hudson-valley-haze-comes-west-coast-wildﬁres                    4/7
10/4/2020              Case 1:20-cv-10959-LGS    Document
                                            Hudson               1-7FromFiled
                                                   Valley Haze Comes           12/28/20
                                                                         West Coast              Page 42 of 71
                                                                                    Wildﬁres | Patch




       Thank           Reply           Share




                                                              See more local news

                                                                      Loading...
 Latest News Nearby

       1.    New Rochelle, NY News
https://patch.com/new-york/mountvernonny/s/h8rvm/hudson-valley-haze-comes-west-coast-wildﬁres                    5/7
      Download News Break APP   |      Add to Chrome Case 1:20-cv-10959-LGS Document 1-7 Publishers      Advertisers
                                                                                          Filed 12/28/20 Page 43 of 71   About           Mission             Careers            Contact


                                                      Home          Local        Classi]eds                               Your city or ZIP code                                Sign in




News Break              New York State                 New York             Hudson Valley Haze Comes From West Coast...


Hudson Valley Haze Comes From West Coast Wild5res
     Mount Vernon Patch
                                    Follow
     19d




                                                                                                                              Trending People

                                                                                                                                          Donald Trump
                                                                                                                                     Donald John Trump is the 45th
                                                                                                                                     President of the United States, in
                                                                                                                                     oAce since January 20, 2017. In
                                                                                                                                     Joe    Biden
                                                                                                                                     addition     to being a politician, he is
                                                                                                                                     a successful
                                                                                                                                     Joseph      Robinette business "Joe"magnate
                                                                                                                                                                              Biden, Jr.
                                                                                                                                     and
                                                                                                                                     is antelevision
                                                                                                                                            Americanpersonalitypolitician who      as well.
                                                                                                                                                                                         is
                                                                                                                                     TheDemocratic
                                                                                                                                     the   son of a wealthy               real estate
                                                                                                                                                                presidential
                                                                                                                                     Melania
                                                                                                                                     developer,Trump
                                                                                                                                     candidate        Trump
                                                                                                                                                      for          attended
                                                                                                                                                            the 2020         election.the
                                                                                                                                     Wharton
                                                                                                                                     He   served
                                                                                                                                     Melania       School
                                                                                                                                                      as the
                                                                                                                                                  Trump        isof   theFirst
                                                                                                                                                                   47th
                                                                                                                                                                   the      University
                                                                                                                                                                            vice    Lady of
                                                                                                                                     of Pennsylvania
                                                                                                                                     president
                                                                                                                                     the  Unitedof               before
                                                                                                                                                          the United
                                                                                                                                                      States                 taking Her
                                                                                                                                                                             States
                                                                                                                                                                   of America.
                                                                                                                                     charge
                                                                                                                                     from   2009
                                                                                                                                     husband,   of Donald
                                                                                                                                                     his   family’s
                                                                                                                                                       to 2017.            business.
                                                                                                                                                                       Before
                                                                                                                                                                   Trump,       became
                                                                                                                                     Mark
                                                                                                                                     An astute
                                                                                                                                     becoming
                                                                                                                                     the  45thMeadowsbusinessman
                                                                                                                                                      the Vice of
                                                                                                                                                  President               theand
                                                                                                                                                                      President, country he
                                                                                                                                     charismatic
                                                                                                                                     had
                                                                                                                                     in    represented
                                                                                                                                        2017.     Melanialeader,      he built
                                                                                                                                                                  Delaware
                                                                                                                                                                   married          asand
                                                                                                                                                                                 Donald  a
                                                                                                                                     renovated
                                                                                                                                     United
                                                                                                                                     Trump     States
                                                                                                                                               in 2005numerous
                                                                                                                                                            Senator
                                                                                                                                                              to become   hotels,
                                                                                                                                                                           fromhis     1973
                                                                                                                                                                                         third
                                                                                                                                     Kellyanne
                                                                                                                                     casinos,
                                                                                                                                     to  2009.
                                                                                                                                     wife.  SheBornis Conway
                                                                                                                                                  and      oAce
                                                                                                                                                         thein]rst    towers
                                                                                                                                                                 a middle-class
                                                                                                                                                                       naturalized  during
                                                                                                                                     his citizen
                                                                                                                                     US   business
                                                                                                                                     family
                                                                                                                                     Kellyanne        and
                                                                                                                                                     Conwaycareer,
                                                                                                                                              in Pennsylvania,       isaccumulating
                                                                                                                                                              the second anJoe         Biden
                                                                                                                                                                                   foreign-
                                                                                                                                                                               American
                                                                                                                                     a net US
                                                                                                                                     learned
                                                                                                                                     born   worth
                                                                                                                                     political   the
                                                                                                                                                  First
                                                                                                                                                  analystoflady
                                                                                                                                                        valuebillions.
                                                                                                                                                                   of
                                                                                                                                                                 and   hard
                                                                                                                                                                    after   He     also
                                                                                                                                                                                 word,
                                                                                                                                                                              Louisa
                                                                                                                                                                        pollster,       who
                                                                                                                                     owned several
                                                                                                                                     determination
                                                                                                                                     Adams,
                                                                                                                                     currently   wife
                                                                                                                                                   serves     beauty
                                                                                                                                                          ofandthe    thepageants
                                                                                                                                                                 asperseverance
                                                                                                                                                                      sixth  counselor
        US National Weather Service Buffalo NY   · Follow                                                                            and
                                                                                                                                     from  ventured
                                                                                                                                            his parents    into     reality
                                                                                                                                                                  who           television
                                                                                                                                                                           always
                                                                                                                                     president,
                                                                                                                                     to  President    JohnDonaldQuincy Trump.Adams.    She
                                                                                                                                     as well.
                                                                                                                                           bornExpanding
                                                                                                                                     encouraged
                                                                                                                                     Melania
                                                                                                                                     was          attained
                                                                                                                                                    into  him      USthe
                                                                                                                                                                  to  stand horizons
                                                                                                                                                                                  up for in
                                                                                                                                                                         citizenship
                                                                                                                                                            a middle-class                   of
                                                                                                                           Trending  himself
                                                                                                                                     2006.
                                                                                                                                     family News
                                                                                                                                     his ambitions,
                                                                                                                                              inand
                                                                                                                                             She   Newwas    he
                                                                                                                                                         bounceborn
                                                                                                                                                            Jersey entered
                                                                                                                                                                        back
                                                                                                                                                                        inand     national
                                                                                                                                                                                  after
                                                                                                                                                                            Slovenia
                                                                                                                                                                                  was     anto
                                                                                                                                     politics
                                                                                                                                     failures.
                                                                                                                                     an         inAsthe
                                                                                                                                         Austrian
                                                                                                                                     extroverted            earlyShe
                                                                                                                                                        achild.
                                                                                                                                                            child
                                                                                                                                                         father       2000s
                                                                                                                                                                      he
                                                                                                                                                                     and   used    andto set
                                                                                                                                                                            a Slovenian
                                                                                                                                                                           was       raised
                                                                                                                                     hisher
                                                                                                                                          eyes
                                                                                                                                     stammer
                                                                                                                                     mother.
                                                                                                                                     by           on
                                                                                                                                                   butthe
                                                                                                                                                 Prior
                                                                                                                                              mother,      he  presidential
                                                                                                                                                                 overcame
                                                                                                                                                           tograndmother,
                                                                                                                                                                her    wedding         oAce.
                                                                                                                                                                                     this
                                                                                                                                                                                        with
                                                                                                                                                                                        and
                                                                                                                                     As aaunts,
                                                                                                                                     problem
                                                                                                                                     Donald
                                                                                                                                     two    politician,
                                                                                                                                                  byafter
                                                                                                                                                Trump,         his
                                                                                                                                                                hercareer
                                                                                                                                                        memorizing
                                                                                                                                                              Melania  father  and
                                                                                                                                                                              was was  a the
                                                                                                                                                                                    left
                                                                                                                                     marred She
                                                                                                                                     reciting   by
                                                                                                                                     professional
                                                                                                                                     family.     long allegations
                                                                                                                                                        waspassages
                                                                                                                                                           modelon the and ofinactress
                                                                                                                                                                                sexual
                                                                                                                                                                                  front ofin
                                                                                                                                     misconduct
                                                                                                                                     the
                                                                                                                                     New  mirror.
                                                                                                                                            York. She
                                                                                                                                     cheerleading      He andwent
                                                                                                                                                              has
                                                                                                                                                           team   heandalso
                                                                                                                                                                       on
                                                                                                                                                                      workedto
                                                                                                                                                                             theearned
                                                                                                                                                                                 study
                                                                                                                                                                                     with
                                                                                                                                                                                      choir
                                                                                                                                     much
                                                                                                                                     law
                                                                                                                                     renowned
                                                                                                                                     group   criticism
                                                                                                                                           and
                                                                                                                                             in also
                                                                                                                                                  high         for hisShe
                                                                                                                                                           developed
                                                                                                                                                      photographers
                                                                                                                                                           school.          extravagant
                                                                                                                                                                               interest
                                                                                                                                                                                  later in
                                                                                                                                                                                  from
HUDSON VALLEY, NY — It's a sunny day, according to the weather forecast, so why is                                                   lifestyle
                                                                                                                                     politics.
                                                                                                                                     Milan,
                                                                                                                                     earned     aand
                                                                                                                                                  He
                                                                                                                                              Paris,      controversial
                                                                                                                                                        joined
                                                                                                                                                          and New
                                                                                                                                                   bachelor’s        the   Democratic
                                                                                                                                                                           York.
                                                                                                                                                                       degree         in
the sunshine so anemic?. It's because smoke from the wildfires consuming California,                                                 comments
                                                                                                                                     Party
                                                                                                                                     Though  and
                                                                                                                                     political         on immigrants
                                                                                                                                                     became
                                                                                                                                                 Melania
                                                                                                                                                  science            active
                                                                                                                                                                  avoided
                                                                                                                                                                  from           infrom
                                                                                                                                                                                 the
                                                                                                                                                                           ‘Trinity
                                                                                                                                     Islamic nations.
                                                                                                                                     politics
                                                                                                                                     limelight
                                                                                                                                     College,’  alongside
                                                                                                                                                   during her
                                                                                                                                                  Washington,    Despite   andthe
                                                                                                                                                                    managing
                                                                                                                                                                       husband’s        his
                                                                                                                                                                                   a Juris
Oregon and Washington state has reached the east coast. It has traveled more than                                           Fox News | 6h
                                                                                                                                     controversies
                                                                                                                                     legal  career.
                                                                                                                                     presidential         Hesurrounding
                                                                                                                                                                won      theshe 1972him,  U.S.
                                                                                                                                     Doctor    from campaign,
                                                                                                                                                          the    ‘George              was
2,500 miles, said the forecasters at the National Oceanic and Atmospheric                                                            Trump ran
                                                                                                                                     Senate
                                                                                                                                     targeted
                                                                                                                                     Washington   byfor
                                                                                                                                                electionthe  thein 2016
                                                                                                                                                               media
                                                                                                                                                          University Delaware
                                                                                                                                                                            Law when
                                                                                                                                                                            several
Administration.                                                                                                            Trump could be discharged
                                                                                                                                     presidential
                                                                                                                                     he  wasonjust
                                                                                                                                     times
                                                                                                                                     School.’            election
                                                                                                                                                         29
                                                                                                                                                   account
                                                                                                                                                 She      worked         as aamodelling
                                                                                                                                                              andofassumed
                                                                                                                                                                        her
                                                                                                                                                                        as       pollster
                                                                                                                                     Republican
                                                                                                                                     oAce
                                                                                                                                        the the
                                                                                                                                     career,
                                                                                                                                     in             next
                                                                                                                                               immigrant
                                                                                                                                             early      andyear.
                                                                                                                                                        1990s   defeated
                                                                                                                                                                       A devastating
                                                                                                                                                                    origin,
                                                                                                                                                                    and     started her
                                                                                                                           from the hospital as soon
                                                                                                                                     Democratic
                                                                                                                                     family   tragedy
                                                                                                                                     plagiarized
                                                                                                                                     company,            candidate
                                                                                                                                                        speech
                                                                                                                                                     ‘The     threatened
                                                                                                                                                              Polling at theHillaryto end
                                                                                                                                                                            Company.’
                                                       Case 1:20-cv-10959-LGS Document 1-7 Filed 12/28/20 Page 44 of 71   as Monday
                                                                                                                            4533       4738     Share




                                                                                                                          CBS New York | 1d




  National Weather Service       NOAA        Smoke        Oregon         Weather Forecasting        NY
                                                                                                                          Trump's physician says he
                                                                                                                          is fever-free and not
  California     West Coast        Hudson Valley       Washington State                                                   currently on oxygen
  National Oceanic And Atmospheric Administration          Valley Fire      Wild]res                                        5541       6486     Share

  NBC New York 's Storm Team          Mike Nicco



                                                                                                                          New York, NY Newsletter
                                              Read Full Story




Comments / 0                                                                                                               We will send daily local brie]ng to
                                                                                                                           your mailbox.

                                        Sign in      to post a message                                                       Email Address


                                                                                                                                          Subscribe

Published by
       Mount Vernon Patch                                                                                Follow

Wow House: Luxury Inside, Resort Outside
MONTEBELLO, NY — Luxury surrounds you from the moment you drive up to this estate. The
double doors of the front foyer are imported; its stone joors are heated. The gourmet kitchen
invites entertaining as well as family gatherings. The 14 acres are made for outdoor recreation
     Comment        Share
and relaxation and a sanctuary year-round.


Volunteer Opportunities Of The Week: Community Educators
HUDSON VALLEY, NY — Each week, Patch will be highlighting volunteer opportunities in the
Hudson Valley. This will be a chance to help your community and be an opportunity to give
back — perhaps in a way you didn't consider before. And if you are in an organization that has...
   Comment         Share




Related
                                                      Case 1:20-cv-10959-LGS Document 1-7 Filed 12/28/20 Page 45 of 71




Surjine | 22h

Hurricane Marie Weakens to Cat 3, Continues Tracking to Northwest
Major Hurricane Marie continues to perform despite weakening to category 3 status, still taking
a relatively favorable track that should keep swell in the water through the start of the
    Comment           Share
workweek. While the storm’s maximum sustained winds are down to 110 knots and it
continues to take a track to the northwest, away from California, it does boast impressive size
and strength   through the system’s eastern hemisphere, right where it counts. Fun-size swell is
        ABC News
                                                                                                     Follow
due to build
        9h    for California by the end of the weekend, expected to linger into early next week
and  mix with  freshGamma
                     WNW swell
Tropical   Storm              hitswhich should
                                   Yucatan      make for awith
                                              Peninsula    nicetorrential
                                                                 combo. It does
                                                                           rain, look likewinds
                                                                                  gusty    we’ve
seen the most we are going to get out of Marie with respect to storm strength, as the system is
Over 12 inches of rain will be possible due to Gamma’s slow movement. Tropical Storm
only expected to weaken further from here as it moves over even cooler waters and
Gamma has winds of 50 mph this morning and is moving north at 5 mph. The storm is located
experiences
    Comment   strong Share
                      vertical wind shear — likely losing major hurricane status by Sunday
over the southern Gulf of Mexico and is about 30 Miles north of Rio Lagartos, Mexico.
morning, if not sooner.

       Tampa Bay Times
                                                                                                     Follow
         Tampa, FL | 22h

Tropical Storm Gamma is growing; three other systems emerge in Atlantic
Tropical Storm Gamma continued to strengthen Saturday as it approaches Mexico’s Yucatán
Peninsula, where it’s expected to make landfall early Sunday as a hurricane. The storm will not
    Comment         Share
directly affect Tampa Bay, but will result in thunderstorms and rain on Sunday, said National
Weather Service meteorologist Richard Rude. Meanwhile three...
       ABC 7 Chicago
                                                                                                     Follow
       9h

Tropical Storm Gamma hits Yucatan Peninsula with torrential rain, gusty winds
Tropical Storm Gamma has winds of 50 mph this morning and is moving north at 5 mph. The
storm is located over the southern Gulf of Mexico and is about 30 Miles north of Rio Lagartos,
    Comment         Share
Mexico. Torrential rain is occurring with Gamma this morning over the northern Yucatan
Peninsula...
ABC13 Houston | 9h

Tropical Storm Gamma hits Yucatan Peninsula with torrential rain, gusty winds
Tropical Storm Gamma has winds of 50 mph this morning and is moving north at 5 mph. The
storm is located over the southern Gulf of Mexico and is about 30 Miles north of Rio Lagartos,
    Comment         Share
Mexico. Torrential rain is occurring with Gamma this morning over the northern Yucatan
Peninsula...
ABC7 Los Angeles | 9h

Tropical Storm Gamma hits Yucatan Peninsula with torrential rain, gusty winds
Tropical Storm Gamma has winds of 50 mph this morning and is moving north at 5 mph. The
storm is located over the southern Gulf of Mexico and is about 30 Miles north of Rio Lagartos,
    Comment         Share
Mexico. Torrential rain is occurring with Gamma this morning over the northern Yucatan
Peninsula...
ABC7 San Francisco | 9h

Tropical Storm Gamma hits Yucatan Peninsula with torrential rain, gusty winds
Tropical Storm Gamma has winds of 50 mph this morning and is moving north at 5 mph. The
storm is located over the southern Gulf of Mexico and is about 30 Miles north of Rio Lagartos,
    Comment         Share
Mexico. Torrential rain is occurring with Gamma this morning over the northern Yucatan
Peninsula...
                      Case 1:20-cv-10959-LGS Document 1-7 Filed 12/28/20 Page 46 of 71




Nearby Cities

Chinatown                                             Chelsea
Newport                                               Hoboken
Weehawken                                             Long Island City
Jersey City                                           Brooklyn
West New York                                         Manhattan
Yorkville                                             Sunnyside

Categories

Coronavirus                                           Crime & Safety
TraAc & Transit                                       Weather
Living                                                Accident
Lifestyle                                             Municipal
Real Estate                                           Sports
Obituary                                              Education

Recommended Cities

NYC News                                              Detroit News
Denver News                                           Chicago News
Austin News                                           San Jose News
Columbus News                                         Fort Worth News
Phoenix News                                          San Diego News

Company                                               Local News

About                                                 Map
Mission                                               Publishers
Contact                                               Advertisers
Careers

Legal                                                 Support

Do Not Sell My Info                                   Help Center

Topics

Election 2020
Coronavirus




                                      Terms of Use     Privacy Policy

                               © 2020 Particle Media. All Rights Reserved.
10/4/2020               Case 1:20-cv-10959-LGS     Document
                                            Hurricane Names In Short1-7
                                                                     Supply Filed   12/28/20
                                                                            As Peak Season            Page 47 of 71
                                                                                           Arrives | Patch


                                                                                                                             Log in

                                                         Mount Vernon, NY                      Follow

              News Feed                              Neighbor Posts                                 Classiﬁeds    Calendar


                 BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Weather
   Shared from Miami, FL

   Hurricane Names In Short Supply As Peak Season Arrives
   Much like toilet paper and Clorox wipes, 2020 may be remembered as the year
   we ran out of one other thing — hurricane names.
   By Paul Scicchitano, Patch Staff
   Sep 10, 2020 8:22 pm ET | Updated Sep 10, 2020 8:56 pm ET

        Like 276       Share                                                                                            Reply (1)




https://patch.com/new-york/mountvernonny/s/h8m25/hurricane-names-short-supply-peak-season-arrives                                     1/6
10/4/2020               Case 1:20-cv-10959-LGS     Document
                                            Hurricane Names In Short1-7
                                                                     Supply Filed   12/28/20
                                                                            As Peak Season            Page 48 of 71
                                                                                           Arrives | Patch
     2020 has more than lived up to expectations for a busier than normal year, (Photo by Paul Scicchitano)


     MIAMI, FL — Much like toilet paper and Clorox wipes, 2020 may be remembered as the
     year we ran out of one other thing during the coronavirus pandemic — hurricane names.


     "I believe we're three or four letters away from potentially going into the Greek system,"
     Meteorologist In Charge Pablo Santos of the National Weather Service in Miami said in
     an interview with Patch.


     Thursday marked the statistical peak of the Atlantic hurricane season and 2020 has
     more than lived up to expectations for a busier than normal year.



                                                                      Subscribe




     Don't miss 2020 hurricane updates in Florida as they are announced. Sign up for Patch
     news alerts and newsletters.



     To recap, we've already run through the names Arthur, Bertha, Cristobal, Dolly,
     Edouard, Fay, Gonzalo, Hanna, Isaias, Josephine, Kyle, Laura, Marco, Nana and Omar
     while Tropical Storms Paulette and Rene were churning in the Atlantic this week.


     While neither storm appeared to pose a threat to the United States as of Thursday,
     Paulette was forecast to become a hurricane as it approaches Bermuda Sunday and Rene
     was forecast to become a hurricane a day earlier.


     Weather forecasters were also monitoring three other systems that had the potential to
     become named storms as of Thursday — one over the north-central Gulf of Mexico,
     another a couple hundred miles east of the central Bahamas and a third system a few
     hundred miles southeast of the Cabo Verde Islands.


     There are only four names left — Sally, Teddy, Vicky and Wilfred — for the remainder of
     the hurricane season, which runs through Nov. 30.



https://patch.com/new-york/mountvernonny/s/h8m25/hurricane-names-short-supply-peak-season-arrives                     2/6
10/4/2020               Case 1:20-cv-10959-LGS     Document
                                            Hurricane Names In Short1-7
                                                                     Supply Filed   12/28/20
                                                                            As Peak Season            Page 49 of 71
                                                                                           Arrives | Patch

     "I think that the odds are looking better and better that we're going to run out of
     letters," Santos acknowledged.


     The last time this happened was in 2005, the year of Emily, Katrina, Rita and Wilma.


     "If we run out of the last name of the list of hurricanes certiﬁed for this season, then the
     next storm — if we have another one — would be called Alpha and the following Beta,"
     Santos said. "Wilma was the last named storm of the season, then we had Tropical
     Storm Alpha, Hurricane Beta, Tropical Storm Gamma, Tropical Storm Delta, Hurricane
     Epsilon, Tropical Storm Zeta."


     Storm names are retired if they were so deadly or destructive that the future use of the
     name would be insensitive — otherwise names are reused on a six-year cycle.


     Santos said Greek letters have never been retired as far as he knows.


     Sept. 10 is considered the statistical peak of the Atlantic hurricane season, according to
     Dennis Feltgen of the National Hurricane Center in Miami.


     "What does this mean? When you go back through reliable records which begin in 1851,
     this date is the one that most often had a named storm in the Atlantic basin," he told
     Patch. "The peak of the hurricane season, when the majority of activity occurs, is from
     mid-August through late October."


     Santos said people who live in evacuation zones should always be prepared with a plan of
     where they would go if ordered to evacuate. They should have everything they need to
     secure their homes, make sure insurance is up to date and keep sufﬁcient medical
     supplies on hand, including any prescription medication.


     "We don't want people to be ﬂooding the roads, ﬂeeing, running away unless they
     absolutely have to," he said. "Know where you are going to evacuate if evacuation orders
     are issued for your area. Don't wait until there is a storm knocking on your door."


        Thank           Reply (1)          Share




                                                               See more local news
https://patch.com/new-york/mountvernonny/s/h8m25/hurricane-names-short-supply-peak-season-arrives                     3/6
10/4/2020               Case 1:20-cv-10959-LGS     Document
                                            Hurricane Names In Short1-7
                                                                     Supply Filed   12/28/20
                                                                            As Peak Season            Page 50 of 71
                                                                                           Arrives | Patch



                                                                      Loading...
 Latest News Nearby

       1.    New Rochelle, NY News
            Volunteer Opportunities Of The Week: Community Educators

      2.     Bedford-Katonah, NY News
            Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman

      3.     New City, NY News
            Crime Roundup: Attempted Murder Of Federal Ofﬁcer

      4.     Mount Vernon, NY News
            Mount Vernon To Hold Industrial Development Agency Meeting October 8, 2020

      5.     Mount Vernon, NY News
            Mount Vernon To Hold Planning Board October 7, 2020, Releases Agenda




                                                   Find out what’s happening in your
                                                      community on the Patch app




                                                  Stay up to date on crime and safety
                                                    with the Neighbors app by Ring




  Nearby Communities
  Pelham
  Bronxville-Eastchester
  New Rochelle
  Larchmont-Mamaroneck
  Scarsdale
  Englewood-Englewood Cliffs
  View All Communities
https://patch.com/new-york/mountvernonny/s/h8m25/hurricane-names-short-supply-peak-season-arrives                     4/6
10/4/2020               Case 1:20-cv-10959-LGS     Document
                                            Hurricane Names In Short1-7
                                                                     Supply Filed   12/28/20
                                                                            As Peak Season            Page 51 of 71
                                                                                           Arrives | Patch


  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




https://patch.com/new-york/mountvernonny/s/h8m25/hurricane-names-short-supply-peak-season-arrives                     5/6
10/4/2020               Case 1:20-cv-10959-LGS     Document
                                            Hurricane Names In Short1-7
                                                                     Supply Filed   12/28/20
                                                                            As Peak Season            Page 52 of 71
                                                                                           Arrives | Patch
                                                             Terms of Use         Privacy Policy

                                                     © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/mountvernonny/s/h8m25/hurricane-names-short-supply-peak-season-arrives                     6/6
10/4/2020                 Case 1:20-cv-10959-LGS       Document
                                             Hurricane Names            1-7As Filed
                                                             In Short Supply          12/28/20
                                                                              Peak Season              Page
                                                                                          Arrives | News Break 53 of 71

       Download News Break APP    |       Add to Chrome                                      Publishers       Advertisers   About          Mission      Careers      Contact


                                                          Home           Local      Classifieds                              Your city or ZIP code                  Sign in



News Break                 New York State                 New York               Hurricane Names In Short Supply As Peak ...


Hurricane Names In Short Supply As Peak Season
Arrives
      Mount Vernon Patch
                                        Follow
      23d




                                                                                                                                Trending People

                                                                                                                                            Donald Trump
                                                                                                                                            Donald John Trump is the 45th
                                                                                                                                            President of the United States, in…

                                                                                                                                            Joe Biden
                                                                                                                                            Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                            is an American politician who is…

                                                                                                                                            Melania Trump
                                                                                                                                            Melania Trump is the First Lady of
                                                                                                                                            the United States of America. He…

                                                                                                                                            Mark Meadows


                                                                                                                                            Kellyanne Conway
                                                                                                                                            Kellyanne Conway is an American
MIAMI, FL — Much like toilet paper and Clorox wipes, 2020 may be remembered as                                                              political analyst and pollster, wh…
the year we ran out of one other thing during the coronavirus pandemic — hurricane
names. 'I believe we're three or four letters away from potentially going into the Greek
system,' Meteorologist In Charge Pablo Santos of the National Weather Service in                                              Trending News
Miami said in an interview with Patch.

  Tropical Cyclone        National Weather Service        Toilet Paper      Greek Language         Shortage


  Peak Season         Atlantic Hurricane Season        United States       Hurricane Names         Miami

  Hurricanes         Mexico Hurricane       ET Reply       Tropical Storm Delta      Tropical Storm Zeta

                                                                                                                               Axios | 1d


                                                 Read Full Story
                                                                                                                              GOP fears worst yet to
                                                                                                                              come
Sponsored Stories
                                                                                                                                    3316        5280       Share
                                                                                    Recommended by




                                                                                                                               Fox News | 5h




https://www.newsbreak.com/news/2058546519133/hurricane-names-in-short-supply-as-peak-season-arrives                                                                               1/5
10/4/2020                Case 1:20-cv-10959-LGS             Document
                                                  Hurricane Names            1-7As Filed
                                                                  In Short Supply            12/28/20
                                                                                     Peak Season              Page
                                                                                                 Arrives | News Break 54 of 71

        Download News Break APP | Add to Chrome                               Publishers     Advertisers       TrumpMission
                                                                                                             About           could Careers
                                                                                                                                     be discharged
                                                                                                                                             Contact

                                                                                                               from the hospital as soon
                                                Home       Local       Classifieds                             Your city or ZIP code        Sign in
                                                                                                               as Monday
                                                                                                                    4487      4626      Share


Comments / 0
                                                                                                                  New York, NY Newsletter
                                         Sign in     to post a message




Published by                                                                                                       We will send daily local briefing to
                                                                                                                   your mailbox.

       Mount Vernon Patch                                                                             Follow         Email Address

Volunteer Opportunities Of The Week: Community Educators
HUDSON VALLEY, NY — Each week, Patch will be highlighting volunteer opportunities in the Hudson Valley.                           Subscribe
This will be a chance to help your community and be an opportunity to give back — perhaps in a way you…

    Comment          Share

                                                                                                                  Paid Content                by

Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman
HUDSON VALLEY, NY — There was a lot of news over the past week in the Hudson Valley. In case you missed
any of it, here is a roundup of the most-read articles to catch you up.

    Comment          Share




Related
                                                                                   Recommended by



      Sponsored          1/5




       BOCANEWSNOW
                                                                                                      Follow
         Florida | 19h

FLORIDA: Hurricane Season Not Over, Keep An Eye On System Heading Northwest
BOCA RATON, FL (BocaNewsNow.com) — The National Hurricane Center is keeping watch over multiple…

    Comment          Share



click orlando | 6h

Tropical development chances increase in the Caribbean
ORLANDO, Fla.- – After a much-needed quiet stretch in the tropics, the Atlantic basin is roaring back to life.…

    Comment          Share


https://www.newsbreak.com/news/2058546519133/hurricane-names-in-short-supply-as-peak-season-arrives                                                       2/5
10/4/2020                    Case 1:20-cv-10959-LGS       Document
                                                Hurricane Names            1-7As Filed
                                                                In Short Supply          12/28/20
                                                                                 Peak Season              Page
                                                                                             Arrives | News Break 55 of 71

         Download News Break APP   |    Add to Chrome                                     Publishers       Advertisers   About     Mission        Careers   Contact
Surfline | 22h

Hurricane Marie Weakens to Cat 3, Continues Tracking
                                              Home to Northwest
                                                       Local                      Classifieds                             Your city or ZIP code             Sign in
Major Hurricane Marie continues to perform despite weakening to category 3 status, still taking a relatively…

    Comment          Share



  Sarasota, FL | Mysuncoast.com | 20h

Gamma to move into the southern Gulf of Mexico and a new Tropical Depression could form
by early next week
SARASOTA, Fla. (WWSB) - Tropical Storm Gamma made it’s first landfall early Saturday afternoon in the…

    Comment          Share



  Orlando, FL | fox35orlando.com | 8h

Gamma brings moisture to Central Florida, next named storm brewing
ORLANDO, Fla. - Tropical Storm Gamma is bringing heavy cloud cover and tropical moisture to Central Flori…

    29       Share



WISH-TV | 20h

2020 hurricane season has chance to set record for most named storms
(CNN) — This year’s Atlantic hurricane season is on the verge of becoming the most active since 2005. The…

    Comment          Share



Beaumont Enterprise | 23h

Forecasters say tropical system could develop, slip into Gulf
A tropical wave in the Caribbean Sea has local forecasters back on alert. The system had a medium chance…

    Comment          Share



msn.com | 23h

Gamma lashes Mexico with damaging winds, flooding rain
The record-breaking nature of the 2020 Atlantic Tropical Season continues as Tropical Storm Gamma strike…

    Comment          Share



         Palmetto Bay-Cutler Patch
                                                                                                       Follow
          Miami, FL | 17h

National Hurricane Center Monitoring Tropical Wave In Caribbean
ACROSS FLORIDA — The National Hurricane Center is closely monitoring a tropical wave over the central…

    Comment          Share



  Houston, TX | ABC13 Houston | 10h

Tropical Storm Gamma enters the Gulf, a separate storm could develop
HOUSTON, Texas (KTRK) -- Tropical Storm Gamma crossed over the Yucatan Peninsula and emerged over…

    2       Share



         Pinecrest Patch
                                                                                                       Follow
          Miami, FL | 17h

National Hurricane Center Monitoring Tropical Wave In Caribbean
ACROSS FLORIDA — The National Hurricane Center is closely monitoring a tropical wave over the central…

    Comment          Share



         Coral Gables-Coconut Grove Patch
                                                                                                       Follow
          Miami, FL | 17h

National Hurricane Center Monitoring Tropical Wave In Caribbean

https://www.newsbreak.com/news/2058546519133/hurricane-names-in-short-supply-as-peak-season-arrives                                                                   3/5
10/4/2020                  Case 1:20-cv-10959-LGS       Document
                                              Hurricane Names            1-7As Filed
                                                              In Short Supply          12/28/20
                                                                               Peak Season              Page
                                                                                           Arrives | News Break 56 of 71
ACROSSDownload
       FLORIDANews
               — The  National Hurricane
                   Break APP |
                                         Center is closely monitoring a tropical wave over
                                     Add to Chrome
                                                                                            the central…Advertisers
                                                                                       Publishers                     About     Mission        Careers   Contact

    Comment        Share
                                                        Home         Local        Classifieds                          Your city or ZIP code             Sign in

msn.com | 23h

The 2020 hurricane season could set a record for most named storms
This year's Atlantic hurricane season is on the verge of becoming the most active since 2005. The year 200…

    Comment        Share



       Fort Myers Patch
                                                                                                    Follow
         Miami, FL | 17h

National Hurricane Center Monitoring Tropical Wave In Caribbean
ACROSS FLORIDA — The National Hurricane Center is closely monitoring a tropical wave over the central…

    Comment        Share



islandernews.com | 6h

NOAA: Tropical disturbance to become Tropical Storm Delta later this week
NOAA: Tropical disturbance forecasted to form this week and become Tropical Storm Delta. Sunday mornin…

    Comment        Share



       AL.com
                                                                                                    Follow
       5h

Will there be two storms in the Gulf this week?
Tropical Storm Gamma is in the Gulf of Mexico, but it’s not anything for the northern Gulf Coast to worry…

    Comment        Share


  San Antonio, TX | spectrumlocalnews.com | 9h

Hurricane Season Is Not Over Yet
2020 has been a record-breaking hurricane season but it’s not over yet. The historic peak of hurricane seas…

    Comment        Share



       ABC 7 Chicago
                                                                                                    Follow
       8h

Tropical Storm Gamma hits Yucatan Peninsula with torrential rain, gusty winds
Tropical Storm Gamma has winds of 50 mph this morning and is moving north at 5 mph. The storm is…

    Comment        Share


ABC7 Los Angeles | 8h

Tropical Storm Gamma hits Yucatan Peninsula with torrential rain, gusty winds
Tropical Storm Gamma has winds of 50 mph this morning and is moving north at 5 mph. The storm is…

    Comment        Share



       CNN
                                                                                                    Follow
       23h

With two months left, the 2020 hurricane season has a chance to set the record for most
named storms
(CNN) — This year's Atlantic hurricane season is on the verge of becoming the most active since 2005. The…

    Comment        Share




Sponsored Link                                                                   Recommended by




https://www.newsbreak.com/news/2058546519133/hurricane-names-in-short-supply-as-peak-season-arrives                                                                4/5
10/4/2020                  Case 1:20-cv-10959-LGS       Document
                                              Hurricane Names            1-7As Filed
                                                              In Short Supply          12/28/20
                                                                               Peak Season              Page
                                                                                           Arrives | News Break 57 of 71

        Download News Break APP   |   Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                      Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

     Chinatown                                                                    Newport
     Chelsea                                                                      Hoboken
     Long Island City                                                             Jersey City
     Weehawken                                                                    Brooklyn
     Union City                                                                   Guttenberg
     West New York                                                                Astoria

     Categories
     Coronavirus                                                                  Crime & Safety
     Traffic & Transit                                                            Weather
     Living                                                                       Accident
     Lifestyle                                                                    Municipal
     Real Estate                                                                  Sports
     Obituary                                                                     Education

     Recommended Cities
     NYC News                                                                     Detroit News
     Denver News                                                                  Chicago News
     Austin News                                                                  San Jose News
     Columbus News                                                                Fort Worth News
     Phoenix News                                                                 San Diego News

     Company                                                                      Local News
     About                                                                        Map
     Mission                                                                      Publishers
     Contact                                                                      Advertisers
     Careers

     Legal                                                                        Support

     Do Not Sell My Info                                                          Help Center

     Topics

     Election 2020
     Coronavirus




                                                                   Terms of Use    Privacy Policy

                                                             © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/2058546519133/hurricane-names-in-short-supply-as-peak-season-arrives                                                             5/5
10/4/2020               Case 1:20-cv-10959-LGS Man
                                                Document          1-7
                                                   Arrested In Penn StationFiled  12/28/20
                                                                            Homicide: Police | Patch Page 58 of 71


                                                                                                                            Log in

                                                         Port Washington, NY                  Follow

               News Feed                               Neighbor Posts                         Classiﬁeds         Calendar


                  BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis




   Crime & Safety
   Shared from Midtown-Hell's Kitchen, NY

   Man Arrested In Penn Station Homicide: Police
   Police arrested a suspect in the death of a man who was shoved down a staircase
   in Penn Station earlier this month.
   By Nick Garber, Patch Staff
   Sep 1, 2020 9:32 am ET

         Like 123       Share                                                                                               Reply




https://patch.com/new-york/portwashington/s/h88el/man-arrested-penn-station-homicide-police                                          1/9
10/4/2020               Case 1:20-cv-10959-LGS Man
                                                Document          1-7
                                                   Arrested In Penn StationFiled  12/28/20
                                                                            Homicide: Police | Patch Page 59 of 71




     Around 11 p.m. on Aug. 4, the victim, who has not been publicly identiﬁed, was found unconscious and suffering
     from head trauma at the bottom of a staircase inside Penn Station. (Maria Cormack-Pitts/Patch)


     MIDTOWN MANHATTAN, NY — Police arrested a suspect in the death of a man who was
     shoved down a staircase in Penn Station earlier this month, authorities said Sunday.


     Kariym Jackson, 39, who is homeless, has been charged with two counts of murder, as
     well as possession of a weapon and menacing, police said.


     Around 11 p.m. on Aug. 4, the victim, who has not been publicly identiﬁed, was found
     unconscious and suffering from head trauma at the bottom of a staircase inside the
     station. Paramedics brought him to NYU Langone Hospital, where he was pronounced
     dead.



                                                                        Subscribe

https://patch.com/new-york/portwashington/s/h88el/man-arrested-penn-station-homicide-police                           2/9
10/4/2020               Case 1:20-cv-10959-LGS Man
                                                Document          1-7
                                                   Arrested In Penn StationFiled  12/28/20
                                                                            Homicide: Police | Patch Page 60 of 71




     Police said the man had gotten into an argument with another man, before being "forced
     down the stairway," leaving him fatally injured.


     Related coverage: Man's Shoving Death On Penn Station Staircase Ruled A Homicide


        Thank           Reply           Share



   To request removal of your name from an arrest report, submit these required items to arrestreports@patch.com.



     More from Port Washington

    Crime & Safety | Sep 23
    Exterminator Falls Off Ladder In Nassau, Dies: Police



    Crime & Safety | Sep 14
    Man Shoves Woman In Nassau, Then Spits On, Kicks Police: Cops



    Crime & Safety | 2d
    Narcotics Found At Americana Manhasset Mall; 2 Arrested: Police




                                                                See more local news



     Local Events                                                                                               + Post event

     Upcoming

      LWV Virtual Candidates Forums for NYS Legislature Oct 7 &20
      Wed, Oct 7, 2020 at 7:00 PM
      Port Washington, NY

      Experienced the grace of healing from Saint Padre Pio & Divine
      Thu, Oct 8, 2020 at 1:30 PM

https://patch.com/new-york/portwashington/s/h88el/man-arrested-penn-station-homicide-police                                    3/9
10/4/2020               Case 1:20-cv-10959-LGS Man
                                                Document          1-7
                                                   Arrested In Penn StationFiled  12/28/20
                                                                            Homicide: Police | Patch Page 61 of 71
      Port Washington, NY




      LWV Candidates Forum for NYS Senate Dist. 5 & Assembly Dist. 13
      Thu, Oct 8, 2020 at 7:00 PM
      Port Washington, NY

     Featured

      WEBINAR: Quarterly Investment Outlook
      Wed, Oct 7, 2020 at 7:00 PM




      Children's Interfaith Religion Classes
      Sun, Oct 18, 2020 at 11:00 AM




                                                                    See more events



     Neighbor Posts                                                                                      + Ask a Question

              Roxana Saborio, Neighbor
              Port Washington, NY | 2d

    Manhasset family looking for a sitter for our 2year old boy - Tuesdays and Thursdays from 2:30 -
    6pm. Possibly from 12:30pm -6pm -reliable transportation needed and references. Both parents
    working from home - but need to entertain child after pre-school & nap. hablamos espanol tambien.
    Read more
         Thank (2)            Reply (5)           Share



              Judah Ben-Lulu, Neighbor
              Port Washington, NY | 2d

    LOST CAT AT PORT WASHINGTON NORTH REWARD $200
    Contact: 3476330239 or simonalinartaite@gmail.com
    Hi all. We have lost our kitten on 9/27/20 in Port Washington North near Mill Pond
     Read more
         Thank           Reply            Share


    Local News Tip
              Anonymous, Neighbor
              Port Washington, NY | 4d
https://patch.com/new-york/portwashington/s/h88el/man-arrested-penn-station-homicide-police                                 4/9
10/4/2020      Case 1:20-cv-10959-LGS Man  Document         1-7
                                             Arrested In Penn StationFiled  12/28/20
                                                                      Homicide: Police | Patch Page 62 of 71

    MISSING CAT: Goes by Buddy
    LAST SEEN: 3 days ago on Plymouth Road, New Salem, Port Washington, NY
    Anyone who sees him please call: 516-241-8573

         Thank           Reply (3)            Share


    Local Opinion
              Daniel Garcia, Neighbor
              Port Washington, NY | 6d

    Tomorrow it will be two weeks since the mayoral election and only 40+ days until the national
    election. That being said, I have to point this out. Full transparency: I know both the Mayor and his
    opponent. The Mayor had and will continue to have my full support. But, that isn't the reason for this
     Read more
         Thank (2)            Reply (1)          Share


    Local News Tip
              jonathan winant, Neighbor
              Port Washington, NY | Sep 26

    NEWSDAY EXCLUSIVE
    Young LIers are largest share of new coronavirus cases
    Nassau and Suffolk residents under age 30 account for the largest share of new coronavirus cases
    Read more
         Thank           Reply (17)           Share


              Jamie George, Neighbor
              Port Washington, NY | Sep 24

    Hi everyone! My name is Jamie George and I am from Manhasset. I am currently
    working on my Gold Award and my project title is 'Knowledge is Power'. Throughout
    the pandemic it was very prominent to me that everyone was on social media and
     Read more
         Thank (2)            Reply (3)           Share


              Suzanne Liff, Neighbor
              Port Washington, NY | Sep 24

    I'm compelled to give a shout out to Ron Johnston and the wonderful chefs at Ayhan's Shish Kabob!
    They recently catered a gathering at my home and everything was exceptionally delicious....as all the
    guests raved. From the luscious spinach pies, kabobs and sides, to the outstanding baklava desserts
     Read more
         Thank (2)            Reply (1)          Share


    Local Question

https://patch.com/new-york/portwashington/s/h88el/man-arrested-penn-station-homicide-police                    5/9
10/4/2020           Case 1:20-cv-10959-LGS Man
                                            Document          1-7
                                               Arrested In Penn StationFiled  12/28/20
                                                                        Homicide: Police | Patch Page 63 of 71

              Daniel Hampton, Patch Staff
              Port Washington, NY | Sep 23

    Hello again Port Washington neighbors. Election Day is right around the corner, and
    early voting begins Oct. 24. Are you voting early? If so, do you feel comfortable
    casting your ballot at an early voting location?

         Thank           Reply (4)            Share


              Brian Barry, Neighbor
              Port Washington, NY | Sep 19

    0ne bedroom bright spacious, central AC, apt, 2nd story, walk to railroad

         Thank (2)            Reply           Share


    Local Question
              Sharon W, Neighbor
              Port Washington, NY | Sep 17
    Has anyone in the Port Washington community heard rumors about administrators within the district
    sexually harassing other employees?

         Thank (1)           Reply (6)           Share



                                                            See more neighbor posts



     Local Classiﬁeds                                                                                 + Post classiﬁed

    Featured Classiﬁed |              Gigs & Services | 1d
    Coaching for a Winning College Essay




    Featured Classiﬁed |              Announcement | 3d
    Fall Field Hockey Clinics | GR 6-12 w/ College Coaches!




    Featured Classiﬁed |              Gigs & Services | 4d
    Want to know the secret to an unforgettable college essay?


https://patch.com/new-york/portwashington/s/h88el/man-arrested-penn-station-homicide-police                              6/9
10/4/2020               Case 1:20-cv-10959-LGS Man
                                                Document          1-7
                                                   Arrested In Penn StationFiled  12/28/20
                                                                            Homicide: Police | Patch Page 64 of 71




    Featured Classiﬁed |              Gigs & Services | 4d
    Looking to boost your English grades? Need some test prep?

    Featured Classiﬁed |              For Sale | 4d
    $7.99-17.99 Holiday Fabric Face Masks, Kids & Adult size




                                                                See more classiﬁeds




 Latest News Nearby

       1.    Port Washington, NY News
            Port Washington Weekly Weather Forecast

      2.     Port Washington, NY News
            5 New Port Washington Area Properties For Sale

      3.     Port Washington, NY News
            Wow! $10M Port Washington Home Features Double Grand Staircase

      4.     Yorktown-Somers, NY News
            NY Rolls Out Phone App To ID Coronavirus Infections [POLL]

      5.     Port Washington, NY News
            2020-2021 School Tax Bills Available Nov. 1




                                                     Find out what’s happening in your
                                                        community on the Patch app




                                                    Stay up to date on crime and safety
                                                      with the Neighbors app by Ring
https://patch.com/new-york/portwashington/s/h88el/man-arrested-penn-station-homicide-police                          7/9
10/4/2020               Case 1:20-cv-10959-LGS Man
                                                Document          1-7
                                                   Arrested In Penn StationFiled  12/28/20
                                                                            Homicide: Police | Patch Page 65 of 71
                                                       with the Neighbors app by Ring




  Nearby Communities
  Great Neck
  Glen Cove
  Bayside-Douglaston
  New Hyde Park
  Pelham
  Mineola
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers
https://patch.com/new-york/portwashington/s/h88el/man-arrested-penn-station-homicide-police                          8/9
10/4/2020               Case 1:20-cv-10959-LGS Man
                                                Document          1-7
                                                   Arrested In Penn StationFiled  12/28/20
                                                                            Homicide: Police | Patch Page 66 of 71
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                              Terms of Use          Privacy Policy

                                                      © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/portwashington/s/h88el/man-arrested-penn-station-homicide-police                          9/9
10/4/2020               Case 1:20-cv-10959-LGS   Document
                                             Man Arrested          1-7 Homicide:
                                                          In Penn Station Filed 12/28/20          Page 67 of 71
                                                                                 Police | News Break

       Download News Break APP   |         Add to Chrome                                  Publishers        Advertisers   About          Mission      Careers      Contact


                                                           Home      Local        Classifieds                              Your city or ZIP code                  Sign in



News Break              New York State                     Manhattan          Man Arrested In Penn Station Homicide: P...


Man Arrested In Penn Station Homicide: Police
      Patchogue Patch
                                 Follow
      09-01




                                                                                                                              Trending People

                                                                                                                                          Donald Trump
                                                                                                                                          Donald John Trump is the 45th
                                                                                                                                          President of the United States, in…

                                                                                                                                          Joe Biden
                                                                                                                                          Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                          is an American politician who is…

                                                                                                                                          Melania Trump
                                                                                                                                          Melania Trump is the First Lady of
                                                                                                                                          the United States of America. He…

                                                                                                                                          Mark Meadows


                                                                                                                                          Kellyanne Conway
                                                                                                                                          Kellyanne Conway is an American
MIDTOWN MANHATTAN, NY — Police arrested a suspect in the death of a man who                                                               political analyst and pollster, wh…
was shoved down a staircase in Penn Station earlier this month, authorities said
Sunday. Kariym Jackson, 39, who is homeless, has been charged with two counts of
murder, as well as possession of a weapon and menacing, police said.                                                        Trending News

  Penn Station     Homicide           Midtown Manhattan        Suspect       Arrest    Police          Stairs

  Pennsylvania Station (New York City)         Paramedics       Head Trauma       NYU Langone Hospital


  Kariym Jackson       Man           Authorities       MIDTOWN MANHATTAN



                                                                                                                             Axios | 1d
                                                   Read Full Story

                                                                                                                            GOP fears worst yet to
Sponsored Stories                                                                                                           come
                                                                                  Recommended by
                                                                                                                                  3306        5273       Share




                                                                                                                             Fox News | 4h



                                                                                                                            Trump could be discharged
                                                                                                                            from the hospital as soon
https://www.newsbreak.com/new-york/manhattan/news/2051976622925/man-arrested-in-penn-station-homicide-police                                                                    1/5
10/4/2020                 Case 1:20-cv-10959-LGS     Document
                                                 Man Arrested          1-7 Homicide:
                                                              In Penn Station   Filed 12/28/20         Page 68 of 71
                                                                                      Police | News Break

         Download News Break APP | Add to Chrome                         Publishers   Advertisers      as Monday
                                                                                                     About  Mission  Careers                          Contact


                                                         Home          Local       Classifieds                    Your4365
                                                                                                                       city or ZIP 4416
                                                                                                                                   code    Share      Sign in
Comments / 0

                                         Sign in     to post a message                                            Manhattan, NY Newsletter



Published by
                                                                                                                    We will send daily local briefing to
                                                                                                                    your mailbox.
         Patchogue Patch                                                                              Follow

Patchogue Weather Forecast For The Week Ahead                                                                          Email Address

PATCHOGUE, NY — Here's your weather forecast for the week ahead, as reported by Darksky. Possible light
rain overnight. Possible light rain in the morning. Clear throughout the day. High 70, low 59. Chance of rain:…                      Subscribe

    Comment          Share



Patchogue: Check Out 5 Nearby Homes For Sale
                                                                                                                  Paid Content                   by


PATCHOGUE, NY — Looking for a new house nearby, but getting tired of looking through the same old real-
estate listings over and over? Thanks to our weekly list of new properties in your area, you can stay on top o…

    Comment          Share




Top News
                                                                                   Recommended by



        Sponsored     1/5




         CBS New York
                                                                                                      Follow
          Manhattan, NY | 6h

Police Release Video Of Suspect Wanted In Deadly Stabbing At Chambers Street Subway
Station
NEW YORK (CBSNewYork) — Police continue to search for the man they believe stabbed another man to…

    23       Share



  Manhattan, NY | Gothamist.com | 4h

Video Shows SUV Driver Speeding Into Crowd Of Protesters On Bikes In NYC
An SUV driver sped into a crowd of cyclist protesters demonstrating against police brutality in Manhattan o…

    8       Share



  New York, NY | NEWS10 ABC | 5h

SNL jokes about Trump’s COVID-19 diagnosis; Jim Carrey debuts as Biden
https://www.newsbreak.com/new-york/manhattan/news/2051976622925/man-arrested-in-penn-station-homicide-police                                                    2/5
10/4/2020                   Case 1:20-cv-10959-LGS   Document
                                                 Man Arrested          1-7 Homicide:
                                                              In Penn Station Filed 12/28/20          Page 69 of 71
                                                                                     Police | News Break
NEW YORK (NEXSTAR) — Saturday NightAdd
      Download News Break APP |
                                    Livetoreturned
                                           Chrome
                                                   for its 46th season on Saturday andPublishers
                                                                                       didn’t hold back…
                                                                                                     Advertisers   About     Mission        Careers   Contact

    2       Share
                                                         Home         Local        Classifieds                      Your city or ZIP code             Sign in

  New York, NY | marylandmatters.org | 4h

Frank DeFilippo: Between Trump and Debtor’s Prison
There is a spreading notion, whether by evidentiary conviction or wishful thinking, that the presidency is the…

    Comment         Share



  New York, NY | News 12 | 4h

Family, residents remember girl killed at Bensonhurst intersection
A vigil was held at Benson Playground for a young girl who was fatally struck by an armored truck last week…

    Comment         Share


  New York, NY | Bronx Times | 5h

How to choose the best type of high school for your teen
High school will surely look different this year with blended learning, but we’re confident NYC schools will…

    Comment         Share


  New York, NY | ComicBook | 3h

Police Have Questioned Someone in Relation to Attack on Rick Moranis
Earlier this week, beloved actor Rick Moranis was attacked on the street in New York. Based on the video, it…

    Comment         Share


  New York, NY | kulturehub.com | 3h

Rethinking the ‘new normal’: How the pandemic has forced us to open our eyes
Last week New York City restaurants opened indoor dining at 25% capacity. New Yorkers can finally now eat…

    Comment         Share



        94.3 The Point
                                                                                                      Follow
         New York, NY | 3h

Bethenny Frankel Slams Kylie Jenner for Showing Stormi Wearing $12,000 Backpack During
Pandemic
Bethenny Frankel slammed Kylie Jenner for sharing a photo of her 2-year-old daughter Stormi wearing a…

    1       Share



  New York, NY | amny.com | 4h

Police say they banged on Breonna Taylor’s door 30 to 90 seconds: recordings
Sign up for our COVID-19 newsletter to stay up-to-date on the latest coronavirus news throughout New York…

    1       Share



  New York, NY | NBC New York | 2h

NYC Businesses, Schools to Close Wednesday in 9 Zip Codes If Approved By State
NYC asked for state approval to shutdown all non-essential businesses and schools in 9 zip codes with…

    2       Share



        Forest Hills Patch
                                                                                                      Follow
         New York, NY | 3h

Forest Hills: 5 Newest Homes To Hit The Market
FOREST HILLS, NY — When you're in the market for a new place, keeping tabs on all the latest listings can…

    Comment         Share




https://www.newsbreak.com/new-york/manhattan/news/2051976622925/man-arrested-in-penn-station-homicide-police                                                    3/5
10/4/2020                   Case 1:20-cv-10959-LGS   Document
                                                 Man Arrested          1-7 Homicide:
                                                              In Penn Station Filed 12/28/20          Page 70 of 71
                                                                                     Police | News Break
  New York, NY | Middletown Press | 6h
        Download News Break APP |        Add to Chrome                                  Publishers       Advertisers   About     Mission        Careers   Contact
Central Park carriage horses back on the job after 6 months
NEW YORK (AP) — Central Park's carriage horses have returned
                                                     Home to work for the first
                                                               Local            time since the…
                                                                             Classifieds                                Your city or ZIP code             Sign in
    Comment         Share



        Salon
                                                                                                     Follow
         New York, NY | 5h

How the pandemic has changed life for new parents
When Carrie Anderson got pregnant, she had expectations of what the next year would look like: a baby…

    Comment         Share



  New York, NY | BET | 5h

Driver Mows Down Cyclists At Peaceful NYC BLM Protest
New York City police investigators are on the hunt for the driver of a black SUV that mowed down peaceful…

    2       Share



  New York, NY | NY Daily News | 6h

We ain’t afraid of no COVID: Haunted houses opening with precautions to leave scary reality at
the door
As if the reality of 2020 isn’t scary enough. New Yorkers — or gluttons for punishment — who haven’t had…

    1       Share



        Hudson Valley Post
                                                                                                     Follow
         New York, NY | 5h

Is New York the Safest State For Reopening Schools?
This school year is much different than others due to COVID-19. Some students are in a classroom, while…

    Comment         Share



  New York, NY | Gothamist.com | 3h

Coronavirus Updates: Cuomo To Launch New State Task Force Enforcing Rules In Hotspots
This is our daily update of breaking COVID-19 news for Sunday, October 4th, 2020. Previous daily updates…

    5       Share


  New York, NY | abc7ny.com | 5h

Navy veteran surprised with cards from around the world marking her 99th birthday
LONG ISLAND, New York (WABC) -- A Navy veteran on Long Island received quite the surprise on her 99th…

    Comment         Share


  New York, NY | New York Post | 7h

30 products on sale this weekend that you’ll actually want to buy
TikTok marketing is a must in 2020. Get up to speed with this $29 course. This weekend, the New York Post…

    Comment         Share




Sponsored Link                                                                  Recommended by




https://www.newsbreak.com/new-york/manhattan/news/2051976622925/man-arrested-in-penn-station-homicide-police                                                        4/5
10/4/2020                  Case 1:20-cv-10959-LGS   Document
                                                Man Arrested          1-7 Homicide:
                                                             In Penn Station Filed 12/28/20          Page 71 of 71
                                                                                    Police | News Break

        Download News Break APP   |   Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                      Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

     Chinatown                                                                    Newport
     Chelsea                                                                      Hoboken
     Long Island City                                                             Jersey City
     Weehawken                                                                    Brooklyn
     Union City                                                                   Guttenberg
     West New York                                                                Astoria

     Categories

     Coronavirus                                                                  Crime & Safety
     Traffic & Transit                                                            Weather
     Living                                                                       Accident
     Lifestyle                                                                    Municipal
     Real Estate                                                                  Sports
     Obituary                                                                     Education

     Recommended Cities

     NYC News                                                                     Detroit News
     Denver News                                                                  Chicago News
     Austin News                                                                  San Jose News
     Columbus News                                                                Fort Worth News
     Phoenix News                                                                 San Diego News

     Company                                                                      Local News

     About                                                                        Map
     Mission                                                                      Publishers
     Contact                                                                      Advertisers
     Careers

     Legal                                                                        Support

     Do Not Sell My Info                                                          Help Center

     Topics
     Election 2020
     Coronavirus




                                                                   Terms of Use    Privacy Policy

                                                             © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/new-york/manhattan/news/2051976622925/man-arrested-in-penn-station-homicide-police                                                    5/5
